              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 1 of 125




 1                                                        THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   BOMBARDIER INC.,                                 No. 2:18-cv-1543-JLR
10                          Plaintiff,                DEFENDANT MITSUBISHI AIRCRAFT
                                                      CORPORATION’S ANSWER TO FIRST
11            v.                                      AMENDED VERIFIED COMPLAINT AND
                                                      COUNTERCLAIMS
12   MITSUBISHI AIRCRAFT
     CORPORATION, MITSUBISHI
13   AIRCRAFT CORPORATION AMERICA
     INC., et al.,
14
                            Defendants.
15

16            Defendant Mitsubishi Aircraft Corporation (“MITAC”), by and through its attorneys of
17   record, answers Bombardier Inc.’s (“Bombardier”) First Amended Verified Complaint (the
18   “Amended Complaint”) as follows. Except as expressly admitted herein, each and every
19   allegation in the Amended Complaint is denied.
20                                       NATURE OF THE ACTION
21   ANSWER TO COMPLAINT 1:
22            MITAC admits that Bombardier purports to bring a civil action pursuant to the Defend
23   Trade Secrets Act of 2016 codified at 18 U.S.C. § 1836 et seq. and the Washington Uniform Trade
24   Secrets Act codified at RCW 19.108.010 et seq. MITAC also admits Bombardier purports to bring
25   a civil action for Tortious Interference with Claims for Tortious Interference with Business
26   Expectancies and/or Contracts, and Breach of Contract under Washington state common law.

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                             Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                              1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 1                                             Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
     144470447.1                                                            Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 2 of 125




 1   MITAC specifically denies that Bombardier is entitled to any relief sought herein, and denies any
 2   remaining allegations set forth in this paragraph.
 3                                                  PARTIES
 4   ANSWER TO COMPLAINT 2:
 5            The allegations in this paragraph concern parties other than MITAC, and therefore no
 6   response is required. To the extent a response is required, MITAC lacks knowledge or information
 7   sufficient to form a belief as to the truth, if any, of the allegations in the first sentence, and therefore
 8   denies them. MITAC denies the allegations in the second sentence.
 9   ANSWER TO COMPLAINT 3:
10            MITAC denies its registered office is at Nagoya Airport, Toyoyama-cho, Nishikasugai-
11   Gun, Aichi 480-0287, Japan. MITAC admits the remaining allegations in this paragraph.
12   ANSWER TO COMPLAINT 4:
13            MITAC admits MITAC America is a subsidiary corporation of MITAC organized and
14   existing under the laws of the State of Delaware. MITAC denies the allegations regarding the
15   location of MITAC America’s registered principal place of business and its engineering center.
16   MITAC America moved its principal place of business to 1601 East Valley Road, Suite 300,
17   Renton, Washington, 98057 in April of 2019. MITAC also denies that MITAC America is the
18   alter ego of MITAC.
19   ANSWER TO COMPLAINT 5:
20            The allegations in this paragraph concern parties other than MITAC, and therefore no
21   response is required.
22   ANSWER TO COMPLAINT 6:
23            The allegations in this paragraph concern parties other than MITAC, and therefore no
24   response is required.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                      Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                      1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 2                                                     Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
     144470447.1                                                                    Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 3 of 125




 1   ANSWER TO COMPLAINT 7:
 2            The allegations in this paragraph concern parties other than MITAC, and therefore no
 3   response is required.
 4   ANSWER TO COMPLAINT 8:
 5            The documents referenced and quoted in this paragraph of the Complaint speak for
 6   themselves. MITAC admits that Marc-Antoine Delarche is an employee of MITAC and that
 7   Delarche was formerly employed by AeroTEC. The remaining allegations in this paragraph
 8   concern parties other than MITAC, and therefore no response is required. To the extent a response
 9   is required, MITAC lacks knowledge or information sufficient to form a belief as to the truth, if
10   any, of the allegations in this paragraph, and therefore denies them.
11   ANSWER TO COMPLAINT 9:
12            The allegations in this paragraph concern parties other than MITAC, and therefore no
13   response is required.
14   ANSWER TO COMPLAINT 10:
15            The documents referenced and quoted in this paragraph of the Complaint speak for
16   themselves. MITAC admits Keith Ayre is an employee of MITAC and that his title is Engineering
17   Manager. The remaining allegations in this paragraph concern parties other than MITAC, and
18   therefore no response is required. To the extent a response is required, MITAC lacks knowledge
19   or information sufficient to form a belief as to the truth, if any, of the allegations in this paragraph,
20   and therefore denies them.
21   ANSWER TO COMPLAINT 11:
22            MITAC admits that Bombardier collectively refers to the parties identified in paragraphs
23   3-10 above as “Defendants.” MITAC further admits that it employs persons who previously
24   worked for Bombardier. To the extent the remaining allegations in this paragraph are directed at
25   MITAC, MITAC lacks knowledge or information sufficient to form a belief as to the truth, if any,
26   of the allegations and therefore denies them.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                    1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 3                                                   Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     144470447.1                                                                  Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 4 of 125




 1                                    JURISDICTION AND VENUE
 2   ANSWER TO COMPLAINT 12:
 3            This paragraph asserts a legal conclusion to which no response is required. To the extent
 4   a response is required, MITAC admits that Bombardier has alleged that MITAC has violated the
 5   DTSA, and that this Court has jurisdiction over DTSA actions, but denies that MITAC has violated
 6   the DTSA and denies that Bombardier is entitled to any relief under the DTSA.
 7   ANSWER TO COMPLAINT 13:
 8            This paragraph asserts a legal conclusion to which no response is required. To the extent
 9   a response is required, MITAC admits that Bombardier has alleged that MITAC has violated the
10   common law of the State of Washington, but denies that this Court has subject matter jurisdiction
11   pursuant to 28 U.S.C. § 1367 over those claims. MITAC further denies that it has violated the
12   common law of the State of Washington, and denies that Bombardier is entitled to any relief under
13   the common law of the State of Washington.
14   ANSWER TO COMPLAINT 14:
15            This paragraph asserts a legal conclusion to which no response is required. To the extent
16   a response is required, MITAC denies that this Court has personal jurisdiction over MITAC in this
17   matter. MITAC also denies that it has committed wrongful acts within the State of Washington
18   and further denies that Bombardier is entitled to any relief sought herein.
19   ANSWER TO COMPLAINT 15:
20            The first sentence of this paragraph contains a legal conclusion to which no response is
21   required. To the extent a response is required, MITAC denies that this Court has personal
22   jurisdiction over MITAC in this matter. The documents referenced and quoted in this paragraph
23   of the Complaint speak for themselves. MITAC admits MITAC America maintains a flight-test
24   center in Moses Lake, Washington, where it conducts flight tests of the MRJ. MITAC admits
25   MITAC America employs approximately 170 pilots, engineers, and technicians seconded from
26   MITAC who work in Moses Lake, Washington. MITAC admits that it owns four MRJ flight-test
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 4                                                Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 5 of 125




 1   aircraft located at the flight-test center in Moses Lake, Washington. All remaining allegations in
 2   this paragraph are denied.
 3   ANSWER TO COMPLAINT 16:
 4            The documents referenced and quoted in this paragraph of the Complaint speak for
 5   themselves. MITAC denies that this Court has personal jurisdiction over MITAC in this matter.
 6   MITAC admits the Seattle engineering center opened on approximately August 3, 2015, in Seattle,
 7   Washington, and that the opening was attended by MITAC representatives and representatives
 8   from the state of Washington, among others. MITAC further admits: eight engineers work for
 9   MITAC America at the Seattle engineering center that have been seconded from MITAC, as well
10   as other employees; MITAC America and AeroTEC assist MITAC in MITAC’s efforts to develop
11   and certify the MRJ. Any remaining allegations in this paragraph are denied.
12   ANSWER TO COMPLAINT 17:
13            The documents referenced and quoted in this paragraph of the Complaint speak for
14   themselves. MITAC denies that this Court has personal jurisdiction over MITAC in this matter.
15   MITAC admits Hiromichi Morimoto has attended events across the globe on behalf of MITAC,
16   including Seattle and the State of Washington. MITAC admits Mr. Morimoto attended the events
17   alleged in this paragraph.
18   ANSWER TO COMPLAINT 18:
19            MITAC denies that it has committed trade secret misappropriation in the State of
20   Washington or this judicial district, or anywhere else. The remaining allegations in this paragraph
21   assert legal conclusions to which no response is required. To the extent a response is required,
22   MITAC denies that this Court has personal jurisdiction over MITAC in this matter.
23   ANSWER TO COMPLAINT 19:
24            MITAC denies that Defendant Delarche disclosed Bombardier trade secret information to
25   MITAC. Upon information and belief, MITAC also denies that Delarche has traveled to the
26   Western District of Washington since transferring to Japan. The remaining allegations in this
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 5                                               Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 6 of 125




 1   paragraph contain legal conclusions and concern parties other than MITAC, and therefore no
 2   response is required. To the extent a response is required, MITAC lacks knowledge or information
 3   sufficient to form a belief as to the truth, if any, of the allegations in this paragraph, and therefore
 4   denies them.
 5   ANSWER TO COMPLAINT 20:
 6            The documents referenced and quoted in this paragraph of the Complaint speak for
 7   themselves. MITAC denies that Defendant Ayre disclosed Bombardier trade secret information to
 8   MITAC. Upon information and belief, MITAC also denies Ayre visited the engineering center or
 9   the flight-test center during the time period alleged in this paragraph. The remaining allegations
10   in this paragraph concern parties other than MITAC and contain legal conclusions, and therefore
11   no response is required. To the extent a response is required, MITAC lacks knowledge or
12   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
13   paragraph, and therefore denies them.
14   ANSWER TO COMPLAINT 21:
15            This paragraph asserts a legal conclusion to which no response is required. To the extent
16   a response is required, MITAC denies that venue is proper in this judicial district for the claims
17   brought against MITAC, and denies that it has committed wrongful acts within this judicial district
18   and further denies that Bombardier is entitled to any relief sought herein.
19                                      FACTUAL ALLEGATIONS
20   ANSWER TO COMPLAINT 22:
21            MITAC lacks knowledge or information sufficient to form a belief as to the truth, if any,
22   of the allegations in this paragraph, and therefore denies them.
23   ANSWER TO COMPLAINT 23:
24            MITAC lacks knowledge or information sufficient to form a belief as to the truth, if any,
25   of the allegations in this paragraph, and therefore denies them.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 6                                                  Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 7 of 125




 1   ANSWER TO COMPLAINT 24:
 2            On information and belief, MITAC admits the C-Series appears to be a family of narrow-
 3   body, geared turbofan twin-engine, medium-range jet airliners. MITAC lacks knowledge or
 4   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 5   paragraph, and therefore denies them.
 6   ANSWER TO COMPLAINT 25:
 7            MITAC lacks knowledge or information sufficient to form a belief as to the truth, if any,
 8   of the allegations in this paragraph, and therefore denies them.
 9   ANSWER TO COMPLAINT 26:
10            MITAC lacks knowledge or information sufficient to form a belief as to the truth, if any,
11   of the allegations in this paragraph, and therefore denies them.
12   ANSWER TO COMPLAINT 27:
13            MITAC lacks knowledge or information sufficient to form a belief as to the truth, if any,
14   of the allegations in this paragraph, and therefore denies them.
15   ANSWER TO COMPLAINT 28:
16            MITAC admits the FAA, Transport Canada, and EASA require certain regulatory
17   standards to be met for the purposes of airworthiness and public safety. MITAC lacks knowledge
18   or information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
19   paragraph, and therefore denies them.
20   ANSWER TO COMPLAINT 29:
21            MITAC admits these allegations to the extent they are consistent with the referenced laws,
22   regulations, and regulatory materials. MITAC denies any remaining allegations not specifically
23   admitted herein.
24

25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 7                                                  Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 8 of 125




 1   ANSWER TO COMPLAINT 30:
 2            MITAC admits these allegations to the extent they are consistent with the referenced laws,
 3   regulations, and regulatory materials. MITAC denies any remaining allegations not specifically
 4   admitted herein.
 5   ANSWER TO COMPLAINT 31:
 6            MITAC admits these allegations to the extent they are consistent with the referenced laws,
 7   regulations, and regulatory materials. MITAC denies any remaining allegations not specifically
 8   admitted herein.
 9   ANSWER TO COMPLAINT 32:
10            MITAC admits these allegations to the extent they are consistent with the referenced laws,
11   regulations, and regulatory materials. MITAC denies any remaining allegations not specifically
12   admitted herein.
13   ANSWER TO COMPLAINT 33:
14            MITAC admits these allegations to the extent they are consistent with the referenced laws,
15   regulations, and regulatory materials. MITAC denies any remaining allegations not specifically
16   admitted herein.
17   ANSWER TO COMPLAINT 34:
18            MITAC admits these allegations to the extent they are consistent with the referenced laws,
19   regulations, and regulatory materials. MITAC denies any remaining allegations not specifically
20   admitted herein.
21   ANSWER TO COMPLAINT 35:
22            The documents referenced and quoted in this paragraph of the Complaint speak for
23   themselves. MITAC lacks knowledge or information sufficient to form a belief as to the truth, if
24   any, of the remaining allegations in this paragraph, and therefore denies them.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 8                                               Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 9 of 125




 1   ANSWER TO COMPLAINT 36:
 2            The allegations in this paragraph concern parties other than MITAC, and therefore no
 3   response is required. To the extent a response is required, MITAC admits that the MRJ has yet to
 4   receive all necessary certifications to enter into service. MITAC further admits that the MRJ is a
 5   narrow-body, geared turbofan twin-engine jet aircraft. MITAC denies the characterization of the
 6   MRJ as a “medium-range” jet aircraft. MITAC lacks knowledge or information sufficient to form
 7   a belief as to the truth, if any, of the remaining allegations in this paragraph, and therefore denies
 8   them.
 9   ANSWER TO COMPLAINT 37:
10            The documents referenced and quoted in this paragraph of the Complaint speak for
11   themselves. MITAC admits it is responsible for developing the MRJ. To the extent the allegations
12   in this paragraph concern parties other than MITAC, no response is required. To the extent a
13   response is required, MITAC lacks knowledge or information sufficient to form a belief as to the
14   truth, if any, of the allegations in this paragraph, and therefore denies them.
15   ANSWER TO COMPLAINT 38:
16            The documents referenced and quoted in this paragraph of the Complaint speak for
17   themselves. MITAC admits it has implemented design changes in the MRJ and that the MRJ
18   schedule has been delayed.
19   ANSWER TO COMPLAINT 39:
20            The documents referenced and quoted in this paragraph of the Complaint speak for
21   themselves. MITAC admits it oversees the production drawing phase and the manufacturing
22   process of the MRJ project. MITAC further admits that the MRJ schedule has been delayed.
23   ANSWER TO COMPLAINT 40:
24            The documents referenced and quoted in this paragraph of the Complaint speak for
25   themselves. MITAC admits that the MRJ schedule has been delayed. MITAC has insufficient
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 9                                                 Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 10 of 125




 1   knowledge and information to admit or deny whether JCAB “locally instituted the FAA system to
 2   keep certification regulations internationally consistent” and therefore denies the same.
 3   ANSWER TO COMPLAINT 41:
 4            The documents referenced and quoted in this paragraph of the Complaint speak for
 5   themselves. MITAC admits that the MRJ schedule has been delayed.
 6   ANSWER TO COMPLAINT 42:
 7            The documents referenced and quoted in this paragraph of the Complaint speak for
 8   themselves. MITAC admits that the MRJ schedule has been delayed. MITAC has insufficient
 9   knowledge and information to admit or deny the characterization of the bases for the timing of the
10   announcements as “unclear,” and therefore denies the same. MITAC denies the characterization
11   of the work remaining to certify the MRJ after August 2013.
12   ANSWER TO COMPLAINT 43:
13            The documents referenced and quoted in this paragraph of the Complaint speak for
14   themselves. MITAC has insufficient knowledge and information to admit or deny the
15   characterization of a “clear road ahead,” and therefore denies the same. MITAC admits that during
16   the time period alleged in this paragraph, MITAC sought to add personnel with certification
17   experience to supplement existing resources. MITAC denies that during the time period alleged
18   MITAC did not have any personnel with certification experience. MITAC admits that MITAC
19   America is its subsidiary, but denies that MITAC America was formed on June 4, 2014. MITAC
20   also denies MITAC America was formed for the purposes alleged in this paragraph. MITAC
21   admits that AeroTEC provides services to help the MRJ certification project.
22   ANSWER TO COMPLAINT 44:
23            The documents referenced and quoted in this paragraph of the Complaint speak for
24   themselves. MITAC admits that the MRJ schedule has been delayed, including the maiden voyage
25   to November 11, 2015. MITAC admits the MRJ flight testing in the United States is managed by
26   MITAC America at the Seattle engineering center and the Moses Lake Flight Test Center, and that
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 10                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 11 of 125




 1   AeroTEC and MITAC America employees (including those seconded from MITAC Japan) work
 2   at both locations. MITAC further admits that the development and certification of the MRJ is
 3   directed by MITAC. The remaining allegations in paragraph 44 are denied.
 4   ANSWER TO COMPLAINT 45:
 5            The documents referenced and quoted in this paragraph of the Complaint speak for
 6   themselves. MITAC admits that the MRJ schedule has been delayed. MITAC denies the
 7   characterization of the causes of the delay.
 8   ANSWER TO COMPLAINT 46:
 9            The documents referenced and quoted in this paragraph of the Complaint speak for
10   themselves. MITAC admits that the MRJ schedule has been delayed. MITAC has insufficient
11   knowledge and information to admit or deny the opinions of industry analysts and therefore denies
12   the same.
13   ANSWER TO COMPLAINT 47:
14            The documents referenced and quoted in this paragraph of the Complaint speak for
15   themselves. MITAC admits that the MRJ schedule has been delayed.
16   ANSWER TO COMPLAINT 48:
17            The documents referenced and quoted in this paragraph of the Complaint speak for
18   themselves. MITAC admits that the MRJ schedule has been delayed.
19   ANSWER TO COMPLAINT 49:
20            The documents referenced and quoted in this paragraph of the Complaint speak for
21   themselves. MITAC admits that the MRJ schedule has been delayed.
22   ANSWER TO COMPLAINT 50:
23            The documents referenced and quoted in this paragraph of the Complaint speak for
24   themselves. MITAC admits that the MRJ schedule has been delayed. MITAC denies the
25   characterization that MITAC’s identification of the certification issues was the result of MITAC
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                              Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                               1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 11                                             Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     144470447.1                                                             Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 12 of 125




 1   hiring former Bombardier employees. Upon information and belief, MITAC also denies the job
 2   title alleged for Defendant Korwin-Szymanowski.
 3   ANSWER TO COMPLAINT 51:
 4            The documents referenced and quoted in this paragraph of the Complaint speak for
 5   themselves. MITAC admits it was involved in organizing and promoting a job fair in Montreal.
 6   MITAC admits that it hired Keith Ayre. MITAC denies that Bombardier has sufficiently identified
 7   any purported trade secrets and further denies that MITAC has misappropriated any Bombardier
 8   trade secrets. MITAC denies the remaining allegations in this paragraph directed at MITAC. To
 9   the extent the allegations in this paragraph concern parties other than MITAC, no response is
10   required. To the extent a response is required, MITAC lacks knowledge or information sufficient
11   to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and therefore
12   denies them.
13   ANSWER TO COMPLAINT 52:
14            The allegations in this paragraph concern parties other than MITAC, and therefore no
15   response is required. To the extent a response is required, MITAC lacks knowledge or information
16   sufficient to form a belief as to the truth, if any, of the allegations in this paragraph, and therefore
17   denies them.
18   ANSWER TO COMPLAINT 53:
19            The documents referenced and quoted in this paragraph of the Complaint speak for
20   themselves. MITAC admits it recruits qualified personnel from other companies around the world,
21   and will at times use professional recruiting services to assist in recruitment. MITAC also
22   advertises under its own name to obtain applicants. MITAC denies the remaining allegations in
23   this paragraph concerning MITAC. To the extent the allegations in this paragraph contain legal
24   conclusions and concern parties other than MITAC, no response is required. To the extent a
25   response is required, MITAC lacks knowledge or information sufficient to form a belief as to the
26   truth, if any, of the remaining allegations in this paragraph, and therefore denies them.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 12                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 13 of 125




 1   ANSWER TO COMPLAINT 54:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
 4   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
 5   paragraph, and therefore denies them.
 6   ANSWER TO COMPLAINT 55:
 7            The allegations in this paragraph concern parties other than MITAC, and therefore no
 8   response is required. To the extent a response is required, MITAC lacks knowledge or information
 9   sufficient to form a belief as to the truth, if any, of the allegations in this paragraph, and therefore
10   denies them.
11   ANSWER TO COMPLAINT 56:
12            MITAC denies that Bombardier has sufficiently identified any purported trade secrets and
13   further denies that MITAC has misappropriated any Bombardier trade secrets. The remaining
14   allegations in this paragraph contain legal conclusions and concern parties other than MITAC, and
15   therefore no response is required. To the extent a response is required, MITAC lacks knowledge
16   or information sufficient to form a belief as to the truth, if any, of the allegations in this paragraph,
17   and therefore denies them.
18   ANSWER TO COMPLAINT 57:
19            The allegations in this paragraph contain legal conclusions and concern parties other than
20   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
21   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
22   paragraph, and therefore denies them.
23   ANSWER TO COMPLAINT 58:
24            The allegations in this paragraph contain legal conclusions and concern parties other than
25   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                    1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 13                                                  Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     144470447.1                                                                  Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 14 of 125




 1   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
 2   paragraph, and therefore denies them.
 3   ANSWER TO COMPLAINT 59:
 4            The allegations in this paragraph concern parties other than MITAC, and therefore no
 5   response is required. To the extent a response is required, MITAC lacks knowledge or information
 6   sufficient to form a belief as to the truth, if any, of the allegations in this paragraph, and therefore
 7   denies them.
 8   ANSWER TO COMPLAINT 60:
 9            The documents referenced and quoted in this paragraph of the Complaint speak for
10   themselves. MITAC denies the allegations in this paragraph directed at MITAC. The remaining
11   allegations contain legal conclusions and concern parties other than MITAC, and therefore no
12   response is required. To the extent a response is required, MITAC lacks knowledge or information
13   sufficient to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and
14   therefore denies them.
15   ANSWER TO COMPLAINT 61:
16            The allegations in this paragraph concern parties other than MITAC, and therefore no
17   response is required. To the extent a response is required, MITAC lacks knowledge or information
18   sufficient to form a belief as to the truth, if any, of the allegations in this paragraph, and therefore
19   denies them.
20   ANSWER TO COMPLAINT 62:
21            The allegations in this paragraph concern parties other than MITAC, and therefore no
22   response is required. To the extent a response is required, MITAC lacks knowledge or information
23   sufficient to form a belief as to the truth, if any, of the allegations in this paragraph, and therefore
24   denies them.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 14                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 15 of 125




 1   ANSWER TO COMPLAINT 63:
 2            The documents referenced and quoted in this paragraph of the Complaint speak for
 3   themselves. MITAC denies the allegations in this paragraph directed at MITAC. The remaining
 4   allegations concern parties other than MITAC, and therefore no response is required. To the extent
 5   a response is required, MITAC lacks knowledge or information sufficient to form a belief as to the
 6   truth, if any, of the remaining allegations in this paragraph, and therefore denies them.
 7   ANSWER TO COMPLAINT 64:
 8            The documents referenced and quoted in this paragraph of the Complaint speak for
 9   themselves. MITAC admits that its outside counsel exchanged correspondence with Bombardier
10   outside counsel, including on September 13, 2018, but denies the characterization of the
11   correspondence between the parties.
12   ANSWER TO COMPLAINT 65:
13            The documents referenced and quoted in this paragraph of the Complaint speak for
14   themselves. MITAC denies the allegations in this paragraph directed at MITAC. The remaining
15   allegations in this paragraph contain legal conclusions and concern parties other than MITAC, and
16   therefore no response is required. To the extent a response is required, MITAC lacks knowledge
17   or information sufficient to form a belief as to the truth, if any, of the allegations, and therefore
18   denies them.
19   ANSWER TO COMPLAINT 66:
20            MITAC denies the allegations directed to MITAC in the paragraph, and specifically denies
21   that Bombardier has sufficiently identified any purported trade secrets and further denies that
22   MITAC has misappropriated any Bombardier trade secrets. The remaining allegations in this
23   paragraph contain legal conclusions and concern parties other than MITAC, and therefore no
24   response is required. To the extent a response is required, MITAC lacks knowledge or information
25   sufficient to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and
26   therefore denies them.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 15                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 16 of 125




 1   ANSWER TO COMPLAINT 67:
 2            MITAC admits that MITAC, and upon information and belief MITAC America and
 3   AeroTEC, employ qualified individuals, some of whom formerly worked for Bombardier and
 4   other aerospace companies around the world. MITAC denies that Bombardier has sufficiently
 5   identified any purported trade secrets and further denies that MITAC has misappropriated any
 6   Bombardier trade secrets. The remaining allegations in this paragraph contain legal conclusions
 7   and concern parties other than MITAC, and therefore no response is required. To the extent a
 8   response is required, MITAC lacks knowledge or information sufficient to form a belief as to the
 9   truth, if any, of the remaining allegations in this paragraph, and therefore denies them.
10   ANSWER TO COMPLAINT 68:
11            The documents referenced and quoted in this paragraph of the Complaint speak for
12   themselves. MITAC admits Defendant Basson works for AeroTEC. The remaining allegations in
13   this paragraph contain legal conclusions and concern parties other than MITAC, and therefore no
14   response is required. To the extent a response is required, MITAC denies that Bombardier has
15   sufficiently identified any purported trade secrets and further denies that MITAC has
16   misappropriated any Bombardier trade secrets. MITAC also denies Bombardier’s Code of Ethics
17   precludes employees from emailing documents to themselves.            MITAC lacks knowledge or
18   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
19   paragraph, and therefore denies them.
20   ANSWER TO COMPLAINT 69:
21            The documents referenced and quoted in this paragraph of the Complaint speak for
22   themselves. MITAC admits Defendant Delarche worked for AeroTEC and works for MITAC.
23   The remaining allegations in this paragraph contain legal conclusions and concern parties other
24   than MITAC, and therefore no response is required. To the extent a response is required, MITAC
25   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
26   that MITAC has misappropriated any Bombardier trade secrets. MITAC also denies Bombardier’s
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 16                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 17 of 125




 1   Code of Ethics precludes employees from emailing documents to themselves. MITAC lacks
 2   knowledge or information sufficient to form a belief as to the truth, if any, of the remaining
 3   allegations in this paragraph, and therefore denies them.
 4   ANSWER TO COMPLAINT 70:
 5            MITAC denies that Bombardier has sufficiently identified any purported trade secrets and
 6   further denies that MITAC has misappropriated any Bombardier trade secrets. The remaining
 7   allegations in this paragraph contain legal conclusions and concern parties other than MITAC, and
 8   therefore no response is required. To the extent a response is required, MITAC lacks knowledge
 9   or information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
10   paragraph, and therefore denies them.
11   ANSWER TO COMPLAINT 71:
12            The documents referenced and quoted in this paragraph of the Complaint speak for
13   themselves. MITAC admits Defendant Dorneval works for AeroTEC. The remaining allegations
14   in this paragraph contain legal conclusions and concern parties other than MITAC, and therefore
15   no response is required. To the extent a response is required, MITAC denies that Bombardier has
16   sufficiently identified any purported trade secrets and further denies that MITAC has
17   misappropriated any Bombardier trade secrets. MITAC also denies Bombardier’s Code of Ethics
18   precludes employees from emailing documents to themselves. MITAC lacks knowledge or
19   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
20   paragraph, and therefore denies them.
21   ANSWER TO COMPLAINT 72:
22            The allegations in this paragraph contain legal conclusions and concern parties other than
23   MITAC, and therefore no response is required. To the extent a response is required, MITAC denies
24   that Bombardier has sufficiently identified any purported trade secrets and further denies that
25   MITAC has misappropriated any Bombardier trade secrets. MITAC also denies Bombardier’s
26   Code of Ethics precludes employees from emailing documents to themselves. MITAC lacks
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 17                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 18 of 125




 1   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
 2   paragraph, and therefore denies them.
 3   ANSWER TO COMPLAINT 73:
 4            The allegations in this paragraph contain legal conclusions and concern parties other than
 5   MITAC, and therefore no response is required. To the extent a response is required, MITAC denies
 6   that Bombardier has sufficiently identified any purported trade secrets and further denies that
 7   MITAC has misappropriated any Bombardier trade secrets. MITAC also denies Bombardier’s
 8   Code of Ethics precludes employees from emailing documents to themselves. MITAC lacks
 9   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
10   paragraph, and therefore denies them.
11   ANSWER TO COMPLAINT 74:
12            The documents referenced and quoted in this paragraph of the Complaint speak for
13   themselves. MITAC admits it employs Defendant Ayre. The remaining allegations in this
14   paragraph contain legal conclusions and concern parties other than MITAC, and therefore no
15   response is required. To the extent a response is required, MITAC denies that Bombardier has
16   sufficiently identified any purported trade secrets and further denies that MITAC has
17   misappropriated any Bombardier trade secrets. MITAC also denies Bombardier’s Code of Ethics
18   precludes employees from emailing documents to themselves. MITAC lacks knowledge or
19   information sufficient to form a belief as to the truth, if any, of the allegations in this paragraph,
20   and therefore denies them.
21   ANSWER TO COMPLAINT 75:
22            The allegations in this paragraph contain legal conclusions and concern parties other than
23   MITAC, and therefore no response is required. To the extent a response is required, MITAC denies
24   that Bombardier has sufficiently identified any purported trade secrets and further denies that
25   MITAC has misappropriated any Bombardier trade secrets. MITAC also denies Bombardier’s
26   Code of Ethics precludes employees from emailing documents to themselves. MITAC lacks
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 18                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 19 of 125




 1   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
 2   paragraph, and therefore denies them.
 3   ANSWER TO COMPLAINT 76:
 4            The allegations in this paragraph contain legal conclusions and concern parties other than
 5   MITAC, and therefore no response is required. To the extent a response is required, MITAC denies
 6   that Bombardier has sufficiently identified any purported trade secrets and further denies that
 7   MITAC has misappropriated any Bombardier trade secrets. MITAC also denies Bombardier’s
 8   Code of Ethics precludes employees from emailing documents to themselves. MITAC lacks
 9   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
10   paragraph, and therefore denies them.
11   ANSWER TO COMPLAINT 77:
12            The documents referenced and quoted in this paragraph of the Complaint speak for
13   themselves. MITAC admits that Defendant Ayre signed and dated a MITAC Employee Proprietary
14   Information, Inventions, Non-Competition and Non-Solicitation Agreement. MITAC denies the
15   remaining allegations directed at MITAC in this paragraph. The remaining allegations in this
16   paragraph contain legal conclusions and concern parties other than MITAC, and therefore no
17   response is required. To the extent a response is required, MITAC denies that Bombardier has
18   sufficiently identified any purported trade secrets and further denies that MITAC has
19   misappropriated any Bombardier trade secrets. MITAC also denies Bombardier’s Code of Ethics
20   precludes employees from emailing documents to themselves. MITAC lacks knowledge or
21   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
22   paragraph, and therefore denies them.
23   ANSWER TO COMPLAINT 78:
24            The documents referenced and quoted in this paragraph of the Complaint speak for
25   themselves. MITAC admits that it employs Koki Fukuda. MITAC denies that Bombardier has
26   sufficiently identified any purported trade secrets and further denies that MITAC has
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 19                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 20 of 125




 1   misappropriated any Bombardier trade secrets. MITAC denies Bombardier’s Code of Ethics
 2   precludes employees from emailing documents to themselves. The remaining allegations in this
 3   paragraph contain legal conclusions and concern parties other than MITAC, and therefore no
 4   response is required. To the extent a response is required, MITAC lacks knowledge or information
 5   sufficient to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and
 6   therefore denies them.
 7   ANSWER TO COMPLAINT 79:
 8            The documents referenced and quoted in this paragraph of the Complaint speak for
 9   themselves. MITAC denies that Bombardier has sufficiently identified any purported trade secrets
10   and denies that MITAC has misappropriated any Bombardier trade secret. MITAC further denies
11   the characterization of the MRJ certification efforts. The remaining allegations in this paragraph
12   contain legal conclusions and concern parties other than MITAC, and therefore no response is
13   required. To the extent a response is required, MITAC lacks knowledge or information sufficient
14   to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and therefore
15   denies them.
16   ANSWER TO COMPLAINT 80:
17            MITAC denies Defendant Ayre visited and participated in MRJ certification efforts in
18   Washington. MITAC admits Ayre participated in an in-person interview at a Washington hotel as
19   part of his recruitment. The allegations in this paragraph contain legal conclusions and concern
20   parties other than MITAC, and therefore no response is required. To the extent a response is
21   required, MITAC denies that Bombardier has sufficiently identified any purported trade secrets
22   and further denies that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks
23   knowledge or information sufficient to form a belief as to the truth, if any, of the remaining
24   allegations in this paragraph, and therefore denies them.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 20                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 21 of 125




 1   ANSWER TO COMPLAINT 81:
 2            MITAC admits that Andrius Knystautas works for MITAC. The remaining allegations in
 3   this paragraph contain legal conclusions and concern parties other than MITAC, and therefore no
 4   response is required. To the extent a response is required, MITAC denies that Bombardier has
 5   sufficiently identified any purported trade secrets and further denies that MITAC has
 6   misappropriated any Bombardier trade secrets. MITAC lacks knowledge or information sufficient
 7   to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and therefore
 8   denies them.
 9   ANSWER TO COMPLAINT 82:
10            The documents referenced and quoted in this paragraph of the Complaint speak for
11   themselves. MITAC denies the allegations directed at MITAC in this paragraph. The remaining
12   allegations in this paragraph contain legal conclusions and concern parties other than MITAC, and
13   therefore no response is required. To the extent a response is required, MITAC denies that
14   Bombardier has sufficiently identified any purported trade secrets and further denies that MITAC
15   has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or information
16   sufficient to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and
17   therefore denies them.
18   ANSWER TO COMPLAINT 83:
19            The documents referenced and quoted in this paragraph of the Complaint speak for
20   themselves. MITAC admits MITAC America is MITAC’s subsidiary but denies that MITAC
21   America was formed on June 4, 2014. MITAC denies MITAC America was formed for the
22   purposes alleged in this paragraph.
23   ANSWER TO COMPLAINT 84:
24            The documents referenced and quoted in this paragraph of the Complaint speak for
25   themselves. The remaining allegations in this paragraph contain legal conclusions and concern
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 21                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 22 of 125




 1   parties other than MITAC, and therefore no response is required. To the extent a response is
 2   required, MITAC denies MITAC America is an alter ego of MITAC.
 3   ANSWER TO COMPLAINT 85:
 4            MITAC admits that it is working together with MITAC America and AeroTEC to certify
 5   the MRJ. MITAC denies the characterization of the relationship among the entities in this
 6   paragraph.
 7   ANSWER TO COMPLAINT 86:
 8            The documents referenced and quoted in this paragraph of the Complaint speak for
 9   themselves. MITAC admits Hirofumi Takahashi has held roles in both companies but denies he
10   has held roles in both companies simultaneously. MITAC denies the characterization of the
11   relationship between MITAC and MITAC America.
12   ANSWER TO COMPLAINT 87:
13            Admitted.
14   ANSWER TO COMPLAINT 88:
15            Admitted.
16   ANSWER TO COMPLAINT 89:
17            MITAC admits MITAC America is a wholly owned subsidiary of MITAC. MITAC
18   denies that MITAC America generates no revenue of its own.
19   ANSWER TO COMPLAINT 90:
20            MITAC denies that MITAC America generates no profit of its own.
21   ANSWER TO COMPLAINT 91:
22            Denied.
23   ANSWER TO COMPLAINT 92:
24            The documents referenced and quoted in this paragraph of the Complaint speak for
25   themselves. MITAC denies the characterization of the MRJ certification process in this
26   paragraph.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                             Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                              1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 22                                            Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
     144470447.1                                                            Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 23 of 125




 1   ANSWER TO COMPLAINT 93:
 2            Denied.
 3   ANSWER TO COMPLAINT 94:
 4            Denied.
 5   ANSWER TO COMPLAINT 95:
 6            Denied.
 7   ANSWER TO COMPLAINT 96:
 8            MITAC admits that Mr. Knystautas works for MITAC. The remaining allegations in this
 9   paragraph concern parties other than MITAC, and therefore no response is required. To the extent
10   a response is required, MITAC denies that Bombardier has sufficiently identified any purported
11   trade secrets and further denies that MITAC has misappropriated any Bombardier trade secrets.
12   MITAC lacks knowledge or information sufficient to form a belief as to the truth, if any, of the
13   remaining allegations in this paragraph, and therefore denies them.
14                                       CLAIMS FOR RELIEF
15       Count I: Violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq. (MITAC)
16   ANSWER TO COMPLAINT 97:
17            MITAC incorporates by reference its answers to the allegations in the preceding
18   paragraphs.
19   ANSWER TO COMPLAINT 98:
20            MITAC denies that Bombardier has sufficiently identified any purported trade secrets and
21   further denies that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks
22   knowledge or information sufficient to form a belief as to the truth, if any, of the remaining
23   allegations in this paragraph, and therefore denies them.
24   ANSWER TO COMPLAINT 99:
25            Denied
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 23                                                Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 24 of 125




 1   ANSWER TO COMPLAINT 100:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies the allegations in this paragraph
 5   ANSWER TO COMPLAINT 101:
 6            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
 7   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. The remaining
 8   allegations in this paragraph contain legal conclusions and therefore no response is required. To
 9   the extent a response is required, MITAC denies the allegations in this paragraph.
10   ANSWER TO COMPLAINT 102:
11            The documents referenced and quoted in this paragraph of the Complaint speak for
12   themselves. MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet
13   aircraft. MITAC further admits it employs qualified individuals who formerly worked for other
14   aerospace companies around the world. MITAC admits that the MRJ schedule has been delayed.
15   MITAC admits it was involved in organizing and promoting a job fair in Montreal. MITAC denies
16   that Bombardier has sufficiently identified any purported trade secrets and further denies that
17   MITAC has misappropriated any Bombardier trade secrets. MITAC further denies MITAC
18   America is the alter ego of MITAC. To the extent the remaining allegations in this paragraph
19   contain legal conclusions and concern parties other than MITAC, no response is required. To the
20   extent a response is required, MITAC lacks knowledge or information sufficient to form a belief
21   as to the truth, if any, of the remaining allegations concerning parties other than MITAC in this
22   paragraph, and therefore denies them.
23   ANSWER TO COMPLAINT 103:
24            MITAC denies that Bombardier has sufficiently identified any purported trade secrets and
25   further denies that MITAC has misappropriated any Bombardier trade secrets. To the extent the
26   remaining allegations in this paragraph contain legal conclusions and concern parties other than
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 24                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 25 of 125




 1   MITAC, no response is required. To the extent a response is required, MITAC lacks knowledge
 2   or information sufficient to form a belief as to the truth, if any, of the remaining allegations
 3   concerning parties other than MITAC in this paragraph, and therefore denies them.
 4   ANSWER TO COMPLAINT 104:
 5            MITAC denies that Bombardier has sufficiently identified any purported trade secrets and
 6   further denies that MITAC has misappropriated any Bombardier trade secrets. To the extent the
 7   remaining allegations in this paragraph contain legal conclusions and concern parties other than
 8   MITAC, no response is required. To the extent a response is required, MITAC denies the
 9   remaining allegations.
10   ANSWER TO COMPLAINT 105:
11            The allegations in this paragraph contain legal conclusions, and therefore no response is
12   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
13   ANSWER TO COMPLAINT 106:
14            The allegations in this paragraph contain legal conclusions, and therefore no response is
15   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
16   ANSWER TO COMPLAINT 107:
17            The allegations in this paragraph contain legal conclusions, and therefore no response is
18   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
19   ANSWER TO COMPLAINT 108:
20            The allegations in this paragraph contain legal conclusions, and therefore no response is
21   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
22            Count II: Violation of the Washington Uniform Trade Secrets Act (WUTSA),
23                                   RCW 19.108.010 et seq. (MITAC)
24   ANSWER TO COMPLAINT 109:
25            MITAC incorporates by reference its answers to the allegations in the preceding
26   paragraphs.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 25                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 26 of 125




 1   ANSWER TO COMPLAINT 110:
 2            Denied
 3   ANSWER TO COMPLAINT 111:
 4            Denied
 5   ANSWER TO COMPLAINT 112:
 6            The allegations in this paragraph contain legal conclusions, and therefore no response is
 7   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
 8   ANSWER TO COMPLAINT 113:
 9            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
10   The remaining allegations in this paragraph contain legal conclusions, and therefore no response
11   is required. To the extent a response is required, MITAC denies the remaining allegations in this
12   paragraph.
13   ANSWER TO COMPLAINT 114:
14            The documents referenced and quoted in this paragraph of the Complaint speak for
15   themselves. MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet
16   aircraft. MITAC further admits it employs qualified individuals, some of whom formerly worked
17   for other aerospace companies around the world. MITAC admits that the MRJ schedule has been
18   delayed. MITAC admits it was involved in organizing and promoting a job fair in Montreal.
19   MITAC denies that Bombardier has sufficiently identified any purported trade secrets and further
20   denies that MITAC has misappropriated any Bombardier trade secrets. MITAC further denies
21   MITAC America is the alter ego of MITAC. To the extent the remaining allegations in this
22   paragraph contain legal conclusions and concern parties other than MITAC, no response is
23   required. To the extent a response is required, MITAC lacks knowledge or information sufficient
24   to form a belief as to the truth, if any, of the remaining allegations concerning parties other than
25   MITAC in this paragraph, and therefore denies them.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 26                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 27 of 125




 1   ANSWER TO COMPLAINT 115:
 2            MITAC denies that Bombardier has sufficiently identified any purported trade secrets and
 3   further denies that MITAC has misappropriated any Bombardier trade secrets. To the extent the
 4   remaining allegations in this paragraph contain legal conclusions and concern parties other than
 5   MITAC, no response is required. To the extent a response is required, MITAC lacks knowledge
 6   or information sufficient to form a belief as to the truth, if any, of the remaining allegations
 7   concerning parties other than MITAC in this paragraph, and therefore denies them.
 8   ANSWER TO COMPLAINT 116:
 9            MITAC denies that Bombardier has sufficiently identified any purported trade secrets and
10   further denies that MITAC has misappropriated any Bombardier trade secrets. To the extent the
11   remaining allegations in this paragraph contain legal conclusions and concern parties other than
12   MITAC, no response is required. To the extent a response is required, MITAC denies the
13   remaining allegations.
14   ANSWER TO COMPLAINT 117:
15            The allegations in this paragraph contain legal conclusions, and therefore no response is
16   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
17   ANSWER TO COMPLAINT 118:
18            The allegations in this paragraph contain legal conclusions, and therefore no response is
19   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
20   ANSWER TO COMPLAINT 119:
21            The allegations in this paragraph contain legal conclusions, and therefore no response is
22   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
23   ANSWER TO COMPLAINT 120:
24            The allegations in this paragraph contain legal conclusions, and therefore no response is
25   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 27                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 28 of 125




 1       Count III: Violation of the Defend Trade Secrets Act (DTSA), 18 U.S.C. § 1836 et seq.
 2                                           (MITAC America)
 3   ANSWER TO COMPLAINT 121:
 4            MITAC incorporates by reference its answers to the allegations in the preceding
 5   paragraphs.
 6   ANSWER TO COMPLAINT 122:
 7            Denied.
 8   ANSWER TO COMPLAINT 123:
 9            Denied.
10   ANSWER TO COMPLAINT 124:
11            Denied.
12   ANSWER TO COMPLAINT 125:
13            The allegations in this paragraph contain legal conclusions and parties other than MITAC,
14   and therefore no response is required. To the extent a response is required, MITAC denies the
15   allegations in this paragraph.
16   ANSWER TO COMPLAINT 126:
17            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
18   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. The remaining
19   allegations in this paragraph contain legal conclusions and concern parties other than MITAC, and
20   therefore no response is required. To the extent a response is required, MITAC denies the
21   allegations in this paragraph.
22   ANSWER TO COMPLAINT 127:
23            The allegations in this paragraph contain legal conclusions and concern parties other than
24   MITAC, and therefore no response is required. To the extent a response is required, MITAC
25   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
26   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 28                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 29 of 125




 1   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 2   paragraph, and therefore denies them.
 3   ANSWER TO COMPLAINT 128:
 4            The documents referenced and quoted in this paragraph of the Complaint speak for
 5   themselves. MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet
 6   aircraft. MITAC further admits it employs qualified individuals who formerly worked for other
 7   aerospace companies around the world. MITAC admits that the MRJ schedule has been delayed.
 8   MITAC admits it was involved in organizing and promoting a job fair in Montreal. To the extent
 9   the remaining allegations in this paragraph contain legal conclusions and concern parties other
10   than MITAC, no response is required. To the extent a response is required, MITAC denies that
11   Bombardier has sufficiently identified any purported trade secrets and further denies that MITAC
12   has misappropriated any Bombardier trade secrets. MITAC further denies MITAC America is the
13   alter ego of MITAC. MITAC lacks knowledge or information sufficient to form a belief as to the
14   truth, if any, of the remaining allegations concerning parties other than MITAC in this paragraph,
15   and therefore denies them. To the extent the allegations in this paragraph concern MITAC, those
16   allegations are denied.
17   ANSWER TO COMPLAINT 129:
18            The allegations in this paragraph contain legal conclusions and concern parties other than
19   MITAC, and therefore no response is required. To the extent a response is required, MITAC
20   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
21   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
22   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
23   paragraph, and therefore denies them.
24   ANSWER TO COMPLAINT 130:
25            MITAC denies the allegations directed at MITAC. The remaining allegations in this
26   paragraph contain legal conclusions and concern parties other than MITAC, and therefore no
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 29                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 30 of 125




 1   response is required. To the extent a response is required, MITAC denies that Bombardier has
 2   sufficiently identified any purported trade secrets and further denies that MITAC has
 3   misappropriated any Bombardier trade secrets. MITAC further denies MITAC America is the alter
 4   ego of MITAC. MITAC lacks knowledge or information sufficient to form a belief as to the truth,
 5   if any, of the remaining allegations in this paragraph, and therefore denies them.
 6   ANSWER TO COMPLAINT 131:
 7            MITAC denies the allegations directed at MITAC. The remaining allegations in this
 8   paragraph contain legal conclusions and concern parties other than MITAC, and therefore no
 9   response is required. To the extent a response is required, MITAC denies that Bombardier has
10   sufficiently identified any purported trade secrets, denies that MITAC has misappropriated any
11   Bombardier trade secrets, and also denies MITAC America is the alter ego of MITAC. MITAC
12   lacks knowledge or information sufficient to form a belief as to the truth, if any, of the remaining
13   allegations in this paragraph, and therefore denies them.
14   ANSWER TO COMPLAINT 132:
15            The allegations in this paragraph contain legal conclusions and concern parties other than
16   MITAC, and therefore no response is required.        To the extent a response is required MITAC
17   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
18   that MITAC has misappropriated any Bombardier trade secrets.          MITAC lacks knowledge or
19   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
20   paragraph, and therefore denies them.
21   ANSWER TO COMPLAINT 133:
22            The allegations in this paragraph contain legal conclusions and concern parties other than
23   MITAC, and therefore no response is required.       To the extent a response is required, MITAC
24   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
25   that MITAC has misappropriated any Bombardier trade secrets.          MITAC lacks knowledge or
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 30                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 31 of 125




 1   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 2   paragraph, and therefore denies them.
 3   ANSWER TO COMPLAINT 134:
 4            The allegations in this paragraph contain legal conclusions and concern parties other than
 5   MITAC, and therefore no response is required.       To the extent a response is required, MITAC
 6   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 7   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 8   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 9   paragraph, and therefore denies them.
10   ANSWER TO COMPLAINT 135:
11            The allegations in this paragraph contain legal conclusions and concern parties other than
12   MITAC, and therefore no response is required.       To the extent a response is required, MITAC
13   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
14   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
15   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
16   paragraph, and therefore denies them.
17

18           Count IV: Violation of the Washington Uniform Trade Secrets Act (WUTSA),
19                            RCW 19.108.010 et seq. (MITAC AMERICA)
20   ANSWER TO COMPLAINT 136:
21            MITAC incorporates by reference its answers to the allegations in the preceding
22   paragraphs.
23   ANSWER TO COMPLAINT 137:
24            Denied.
25   ANSWER TO COMPLAINT 138:
26            Denied.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 31                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 32 of 125




 1   ANSWER TO COMPLAINT 139:
 2            Denied.
 3   ANSWER TO COMPLAINT 140:
 4            The allegations in this paragraph contain legal conclusions, and therefore no response is
 5   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
 6   ANSWER TO COMPLAINT 141:
 7            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
 8   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. The remaining
 9   allegations in this paragraph contain legal conclusions, and therefore no response is required. To
10   the extent a response is required, MITAC denies the remaining allegations in this paragraph.
11   ANSWER TO COMPLAINT 142:
12            The allegations in this paragraph contain legal conclusions and concern parties other than
13   MITAC, and therefore no response is required. To the extent a response is required, MITAC
14   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
15   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
16   information sufficient to form a belief as to the truth, if any, of the remaining allegations
17   concerning parties other than MITAC in this paragraph, and therefore denies them. To the extent
18   the allegations in this paragraph concern MITAC, those allegations are denied.
19   ANSWER TO COMPLAINT 143:
20            The documents referenced and quoted in this paragraph of the Complaint speak for
21   themselves. MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet
22   aircraft. MITAC further admits it employs qualified individuals, some of whom formerly worked
23   for other aerospace companies around the world. MITAC admits that the MRJ schedule has been
24   delayed. MITAC admits it was involved in organizing and promoting a job fair in Montreal. To
25   the extent the allegations in this paragraph contain legal conclusions and concern parties other than
26   MITAC, no response is required. To the extent a response is required, MITAC denies that
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 32                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 33 of 125




 1   Bombardier has sufficiently identified any purported trade secrets and further denies that MITAC
 2   has misappropriated any Bombardier trade secrets. MITAC further denies MITAC America is the
 3   alter ego of MITAC. MITAC lacks knowledge or information sufficient to form a belief as to the
 4   truth, if any, of the remaining allegations concerning parties other than MITAC in this paragraph,
 5   and therefore denies them. To the extent the allegations in this paragraph concern MITAC, those
 6   allegations are denied.
 7   ANSWER TO COMPLAINT 144:
 8            The allegations in this paragraph contain legal conclusions and concern parties other than
 9   MITAC, and therefore no response is required. To the extent a response is required, MITAC
10   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
11   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
12   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
13   paragraph, and therefore denies them.
14   ANSWER TO COMPLAINT 145:
15            MITAC denies the allegations directed at MITAC. MITAC specifically denies MITAC
16   America is the alter ego of MITAC. The remaining allegations in this paragraph contain legal
17   conclusions and concern parties other than MITAC, and therefore no response is required. To the
18   extent a response is required, MITAC lacks knowledge or information sufficient to form a belief
19   as to the truth, if any, of the remaining allegations in this paragraph, and therefore denies them.
20   ANSWER TO COMPLAINT 146:
21            MITAC denies the allegations directed at MITAC. The remaining allegations in this
22   paragraph contain legal conclusions and concern parties other than MITAC, and therefore no
23   response is required. To the extent a response is required, MITAC denies that Bombardier has
24   sufficiently identified any purported trade secrets, denies that MITAC has misappropriated any
25   Bombardier trade secrets, also denies MITAC America is the alter ego of MITAC. MITAC lacks
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 33                                                Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 34 of 125




 1   knowledge or information sufficient to form a belief as to the truth, if any, of the remaining
 2   allegations in this paragraph, and therefore denies them.
 3   ANSWER TO COMPLAINT 147:
 4            The allegations in this paragraph contain legal conclusions, and therefore no response is
 5   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
 6   ANSWER TO COMPLAINT 148:
 7            The allegations in this paragraph contain legal conclusions, and therefore no response is
 8   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
 9   ANSWER TO COMPLAINT 149:
10            The allegations in this paragraph contain legal conclusions, and therefore no response is
11   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
12   ANSWER TO COMPLAINT 150:
13            The allegations in this paragraph contain legal conclusions, and therefore no response is
14   required. To the extent a response is required, MITAC denies the allegations in this paragraph.
15

16       Count V: Violation of the Defend Trade Secrets Act (DTSA), 18 U.S.C. § 1836 et seq.
17                                              (AeroTEC)
18   ANSWER TO COMPLAINT 151:
19            MITAC incorporates by reference its answers to the allegations in the preceding
20   paragraphs.
21   ANSWER TO COMPLAINT 152:
22            Denied.
23   ANSWER TO COMPLAINT 153:
24            Denied.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 34                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 35 of 125




 1   ANSWER TO COMPLAINT 154:
 2            The allegations in this paragraph contain legal conclusions and parties other than MITAC,
 3   and therefore no response is required. To the extent a response is required, MITAC denies the
 4   allegations in this paragraph.
 5   ANSWER TO COMPLAINT 155:
 6            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
 7   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. The remaining
 8   allegations in this paragraph contain legal conclusions and concern parties other than MITAC, and
 9   therefore no response is required. To the extent a response is required, MITAC denies that
10   Bombardier has sufficiently identified any purported trade secrets and further denies that MITAC
11   has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or information
12   sufficient to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and
13   therefore denies them.
14   ANSWER TO COMPLAINT 156:
15            The allegations in this paragraph contain legal conclusions and concern parties other than
16   MITAC, and therefore no response is required. To the extent a response is required, MITAC
17   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
18   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
19   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
20   paragraph, and therefore denies them.
21   ANSWER TO COMPLAINT 157:
22            The documents referenced and quoted in this paragraph of the Complaint speak for
23   themselves. MITAC admits that AeroTEC is working on the MRJ project. MITAC further admits
24   that MITAC, and upon information and belief AeroTEC, employ qualified individuals, some of
25   whom formerly worked for other aerospace companies around the world. The remaining
26   allegations in this paragraph concern parties other than MITAC, and therefore no response is
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 35                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 36 of 125




 1   required. To the extent a response is required, MITAC denies that Bombardier has sufficiently
 2   identified any purported trade secrets and further denies that MITAC has misappropriated any
 3   Bombardier trade secrets. MITAC lacks knowledge or information sufficient to form a belief as
 4   to the truth, if any, of the remaining allegations in this paragraph, and therefore denies them.
 5   ANSWER TO COMPLAINT 158:
 6            The allegations in this paragraph contain legal conclusions and concern parties other than
 7   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 8   denies the allegations in this paragraph.
 9   ANSWER TO COMPLAINT 159:
10            The allegations in this paragraph contain legal conclusions and concern parties other than
11   MITAC, and therefore no response is required. To the extent a response is required, MITAC
12   denies the allegations in this paragraph.
13   ANSWER TO COMPLAINT 160:
14            The allegations in this paragraph contain legal conclusions and concern parties other than
15   MITAC, and therefore no response is required. To the extent a response is required, MITAC
16   denies the allegations in this paragraph.
17   ANSWER TO COMPLAINT 161:
18            The allegations in this paragraph contain legal conclusions and concern parties other than
19   MITAC, and therefore no response is required. To the extent a response is required, MITAC
20   denies the allegations in this paragraph.
21

22           Count VI: Violation of the Washington Uniform Trade Secrets Act (WUTSA),
23                                  RCW 19.108.010 et seq. (AeroTEC)
24   ANSWER TO COMPLAINT 162:
25            MITAC incorporates by reference its answers to the allegations in the preceding
26   paragraphs.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 36                                                Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 37 of 125




 1   ANSWER TO COMPLAINT 163:
 2            Denied.
 3   ANSWER TO COMPLAINT 164:
 4            Denied.
 5   ANSWER TO COMPLAINT 165:
 6            The allegations in this paragraph contain legal conclusions and concern parties other than
 7   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 8   denies the allegations in this paragraph.
 9   ANSWER TO COMPLAINT 166:
10            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
11   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. The remaining
12   allegations in this paragraph contain legal conclusions and concern parties other than MITAC, and
13   therefore no response is required. To the extent a response is required, MITAC denies that
14   Bombardier has sufficiently identified any purported trade secrets and further denies that MITAC
15   has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or information
16   sufficient to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and
17   therefore denies them.
18   ANSWER TO COMPLAINT 167:
19            The allegations in this paragraph contain legal conclusions and concern parties other than
20   MITAC, and therefore no response is required. To the extent a response is required, MITAC
21   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
22   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
23   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
24   paragraph, and therefore denies them.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 37                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 38 of 125




 1   ANSWER TO COMPLAINT 168:
 2            The documents referenced and quoted in this paragraph of the Complaint speak for
 3   themselves. MITAC admits that AeroTEC is working on the MRJ project. MITAC further admits
 4   that MITAC America, and upon information and belief AeroTEC, employ qualified individuals,
 5   some of whom formerly worked for other aerospace companies around the world. The remaining
 6   allegations in this paragraph concern parties other than MITAC, and therefore no response is
 7   required. To the extent a response is required, MITAC denies that Bombardier has sufficiently
 8   identified any purported trade secrets and further denies that MITAC has misappropriated any
 9   Bombardier trade secrets. MITAC lacks knowledge or information sufficient to form a belief as
10   to the truth, if any, of the remaining allegations in this paragraph, and therefore denies them.
11   ANSWER TO COMPLAINT 169:
12            The allegations in this paragraph contain legal conclusions and concern parties other than
13   MITAC, and therefore no response is required. To the extent a response is required, MITAC
14   denies the allegations in this paragraph.
15   ANSWER TO COMPLAINT 170:
16            The allegations in this paragraph contain legal conclusions and concern parties other than
17   MITAC, and therefore no response is required. To the extent a response is required, MITAC
18   denies the allegations in this paragraph.
19   ANSWER TO COMPLAINT 171:
20            The allegations in this paragraph contain legal conclusions and concern parties other than
21   MITAC, and therefore no response is required. To the extent a response is required, MITAC
22   denies the allegations in this paragraph.
23   ANSWER TO COMPLAINT 172:
24            The allegations in this paragraph contain legal conclusions and concern parties other than
25   MITAC, and therefore no response is required. To the extent a response is required, MITAC
26   denies the allegations in this paragraph.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 38                                                Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 39 of 125




 1          Count VII: Tortious Interference with Contractual Relationship and/or Business
 2                                        Expectancy (MITAC)
 3   ANSWER TO COMPLAINT 173:
 4            MITAC incorporates by reference its answers to the allegations in the preceding
 5   paragraphs.
 6   ANSWER TO COMPLAINT 174:
 7            Denied.
 8   ANSWER TO COMPLAINT 175:
 9            MITAC admits Delarche is employed by MITAC.             MITAC denies the remaining
10   allegations directed at MITAC. The remaining allegations in this paragraph concern parties other
11   than MITAC, and therefore no response is required. To the extent a response is required, MITAC
12   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
13   that MITAC has misappropriated any Bombardier trade secrets. MITAC also denies Bombardier’s
14   Code of Ethics precludes employees from emailing documents to themselves. MITAC lacks
15   knowledge or information sufficient to form a belief as to the truth, if any, of the remaining
16   allegations in this paragraph, and therefore denies them.
17   ANSWER TO COMPLAINT 176:
18            Denied.
19   ANSWER TO COMPLAINT 177:
20            Denied.
21   ANSWER TO COMPLAINT 178:
22            Denied.
23   ANSWER TO COMPLAINT 179:
24            MITAC admits that MITAC employs qualified individuals, some of whom formerly
25   worked for other aerospace companies around the world. The remaining allegations in this
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                              Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                               1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 39                                             Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     144470447.1                                                             Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 40 of 125




 1   paragraph contain legal conclusions, and therefore no response is required. To the extent a
 2   response is required, MITAC denies the remaining allegations in this paragraph.
 3   ANSWER TO COMPLAINT 180:
 4            Denied.
 5   ANSWER TO COMPLAINT 181:
 6            Denied.
 7   ANSWER TO COMPLAINT 182:
 8            Denied.
 9         Count VIII: Tortious Interference with Contractual Relationship and/or Business
10                                   Expectancy (MITAC AMERICA)
11   ANSWER TO COMPLAINT 183:
12            MITAC incorporates by reference its answers to the allegations in the preceding
13   paragraphs.
14   ANSWER TO COMPLAINT 184:
15            The allegations in this paragraph contain legal conclusions and concern parties other than
16   MITAC, and therefore no response is required. To the extent a response is required, MITAC
17   denies the allegations in this paragraph.
18   ANSWER TO COMPLAINT 185:
19            The allegations in this paragraph contain legal conclusions and concern parties other than
20   MITAC, and therefore no response is required. To the extent a response is required, MITAC
21   denies the allegations in this paragraph.
22   ANSWER TO COMPLAINT 186:
23            The allegations in this paragraph contain legal conclusions and concern parties other than
24   MITAC, and therefore no response is required. To the extent a response is required, MITAC
25   denies the allegations in this paragraph.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 40                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 41 of 125




 1   ANSWER TO COMPLAINT 187:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies the allegations in this paragraph.
 5   ANSWER TO COMPLAINT 188:
 6            The allegations in this paragraph contain legal conclusions and concern parties other than
 7   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 8   denies the allegations in this paragraph.
 9   ANSWER TO COMPLAINT 189:
10            The allegations in this paragraph contain legal conclusions and concern parties other than
11   MITAC, and therefore no response is required. To the extent a response is required, MITAC
12   denies the allegations in this paragraph.
13          Count IX: Tortious Interference with Contractual Relationship and/or Business
14                                        Expectancy (AeroTEC)
15   ANSWER TO COMPLAINT 190:
16            MITAC incorporates by reference its answers to the allegations in the preceding
17   paragraphs.
18   ANSWER TO COMPLAINT 191:
19            The allegations in this paragraph contain legal conclusions and concern parties other than
20   MITAC, and therefore no response is required. To the extent a response is required, MITAC
21   denies the allegations in this paragraph.
22   ANSWER TO COMPLAINT 192:
23            The allegations in this paragraph contain legal conclusions and concern parties other than
24   MITAC, and therefore no response is required. To the extent a response is required, MITAC
25   denies the allegations in this paragraph.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 41                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 42 of 125




 1   ANSWER TO COMPLAINT 193:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies the allegations in this paragraph.
 5   ANSWER TO COMPLAINT 194:
 6            The allegations in this paragraph contain legal conclusions and concern parties other than
 7   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 8   denies the allegations in this paragraph.
 9   ANSWER TO COMPLAINT 195:
10            The allegations in this paragraph contain legal conclusions and concern parties other than
11   MITAC, and therefore no response is required. To the extent a response is required, MITAC
12   denies the allegations in this paragraph.
13   ANSWER TO COMPLAINT 196:
14            The allegations in this paragraph contain legal conclusions and concern parties other than
15   MITAC, and therefore no response is required. To the extent a response is required, MITAC
16   denies the allegations in this paragraph.
17   ANSWER TO COMPLAINT 197:
18            The allegations in this paragraph concern parties other than MITAC, and therefore no
19   response is required. To the extent a response is required, MITAC denies that Bombardier has
20   sufficiently identified any purported trade secrets and further denies that MITAC has
21   misappropriated any Bombardier trade secrets. MITAC lacks knowledge or information sufficient
22   to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and therefore
23   denies them.
24   ANSWER TO COMPLAINT 198:
25            The allegations in this paragraph concern parties other than MITAC, and therefore no
26   response is required. To the extent a response is required, MITAC denies that Bombardier has
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                  Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 42                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 43 of 125




 1   sufficiently identified any purported trade secrets and further denies that MITAC has
 2   misappropriated any Bombardier trade secrets. MITAC lacks knowledge or information sufficient
 3   to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and therefore
 4   denies them.
 5             Count X: Violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq.
 6                                             (Laurus Basson)
 7   ANSWER TO COMPLAINT 199:
 8            MITAC America incorporates by reference its answers to the allegations in the preceding
 9   paragraphs.
10   ANSWER TO COMPLAINT 200:
11            The allegations in this paragraph contain legal conclusions and concern parties other than
12   MITAC, and therefore no response is required. To the extent a response is required, MITAC
13   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
14   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
15   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
16   paragraph, and therefore denies them.
17   ANSWER TO COMPLAINT 201:
18            The allegations in this paragraph contain legal conclusions and concern parties other than
19   MITAC, and therefore no response is required. To the extent a response is required, MITAC
20   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
21   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
22   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
23   paragraph, and therefore denies them.
24   ANSWER TO COMPLAINT 202:
25            The allegations in this paragraph contain legal conclusions and concern parties other than
26   MITAC, and therefore no response is required. To the extent a response is required, MITAC
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                  Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 43                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 44 of 125




 1   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 2   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 3   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 4   paragraph, and therefore denies them.
 5   ANSWER TO COMPLAINT 203:
 6            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
 7   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. To the extent the
 8   remaining allegations in this paragraph concern MITAC, those allegations are denied. The
 9   remaining allegations in this paragraph contain legal conclusions and concern parties other than
10   MITAC, and therefore no response is required. To the extent a response is required, MITAC
11   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
12   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
13   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
14   paragraph, and therefore denies them.
15   ANSWER TO COMPLAINT 204:
16            The allegations in this paragraph contain legal conclusions and concern parties other than
17   MITAC, and therefore no response is required. To the extent a response is required, MITAC
18   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
19   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
20   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
21   paragraph, and therefore denies them.
22   ANSWER TO COMPLAINT 205:
23            The allegations in this paragraph contain legal conclusions and concern parties other than
24   MITAC, and therefore no response is required. To the extent a response is required, MITAC
25   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
26   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 44                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 45 of 125




 1   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 2   paragraph, and therefore denies them.
 3   ANSWER TO COMPLAINT 206:
 4            The allegations in this paragraph contain legal conclusions and concern parties other than
 5   MITAC, and therefore no response is required.       To the extent a response is required, MITAC
 6   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 7   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 8   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 9   paragraph, and therefore denies them.
10   ANSWER TO COMPLAINT 207:
11            The allegations in this paragraph contain legal conclusions and concern parties other than
12   MITAC, and therefore no response is required.       To the extent a response is required, MITAC
13   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
14   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
15   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
16   paragraph, and therefore denies them.
17           Count XI: Violation of the Washington Uniform Trade Secrets Act (WUTSA),
18                               RCW 19.108.010 et seq. (Laurus Basson)
19   ANSWER TO COMPLAINT 208:
20            MITAC incorporates by reference its answers to the allegations in the preceding
21   paragraphs.
22   ANSWER TO COMPLAINT 209:
23            The allegations in this paragraph contain legal conclusions and concern parties other than
24   MITAC, and therefore no response is required. To the extent a response is required, MITAC
25   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
26   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 45                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 46 of 125




 1   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 2   paragraph, and therefore denies them.
 3   ANSWER TO COMPLAINT 210:
 4            The allegations in this paragraph contain legal conclusions and concern parties other than
 5   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 6   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 7   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 8   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 9   paragraph, and therefore denies them.
10   ANSWER TO COMPLAINT 211:
11            The allegations in this paragraph contain legal conclusions and concern parties other than
12   MITAC, and therefore no response is required. To the extent a response is required, MITAC
13   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
14   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
15   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
16   paragraph, and therefore denies them.
17   ANSWER TO COMPLAINT 212:
18            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
19   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. To the extent the
20   remaining allegations in this paragraph concern MITAC, those allegations are denied. The
21   remaining allegations in this paragraph contain legal conclusions and concern parties other than
22   MITAC, and therefore no response is required. To the extent a response is required, MITAC
23   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
24   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
25   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
26   paragraph, and therefore denies them.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 46                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 47 of 125




 1   ANSWER TO COMPLAINT 213:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 5   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 6   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 7   paragraph, and therefore denies them.
 8   ANSWER TO COMPLAINT 214:
 9            The allegations in this paragraph contain legal conclusions and concern parties other than
10   MITAC, and therefore no response is required. To the extent a response is required, MITAC
11   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
12   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
13   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
14   paragraph, and therefore denies them.
15   ANSWER TO COMPLAINT 215:
16            The allegations in this paragraph contain legal conclusions and concern parties other than
17   MITAC, and therefore no response is required. To the extent a response is required, MITAC
18   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
19   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
20   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
21   paragraph, and therefore denies them.
22   ANSWER TO COMPLAINT 216:
23            The allegations in this paragraph contain legal conclusions and concern parties other than
24   MITAC, and therefore no response is required. To the extent a response is required, MITAC
25   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
26   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 47                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 48 of 125




 1   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 2   paragraph, and therefore denies them.
 3                           Count XII: Breach of Contract (Laurus Basson)
 4   ANSWER TO COMPLAINT 217:
 5            MITAC incorporates by reference its answers to the allegations in the preceding
 6   paragraphs.
 7   ANSWER TO COMPLAINT 218:
 8            The allegations in this paragraph contain legal conclusions and concern parties other than
 9   MITAC, and therefore no response is required. To the extent a response is required, MITAC
10   denies the allegations in this paragraph.
11   ANSWER TO COMPLAINT 219:
12            The allegations in this paragraph contain legal conclusions and concern parties other than
13   MITAC, and therefore no response is required. To the extent a response is required, MITAC
14   denies the allegations in this paragraph.
15   ANSWER TO COMPLAINT 220:
16            MITAC denies Bombardier’s Code of Ethics is violated when employees email themselves
17   documents. The remaining allegations in this paragraph contain legal conclusions and concern
18   parties other than MITAC, and therefore no response is required. To the extent a response is
19   required, MITAC lacks knowledge or information sufficient to form a belief as to the truth, if any,
20   of the allegations in this paragraph, and therefore denies them.
21   ANSWER TO COMPLAINT 221:
22            The allegations in this paragraph contain legal conclusions and concern parties other than
23   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
24   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
25   paragraph, and therefore denies them.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 48                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 49 of 125




 1     Count XIII: Violation of the Defend Trade Secrets Act (DTSA), 18 U.S.C. § 1836 et seq.
 2                                       (Marc-Antoine Delarche)
 3   ANSWER TO COMPLAINT 222:
 4            MITAC incorporates by reference its answers to the allegations in the preceding
 5   paragraphs.
 6   ANSWER TO COMPLAINT 223:
 7            The allegations in this paragraph contain legal conclusions and concern parties other than
 8   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 9   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
10   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
11   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
12   paragraph, and therefore denies them.
13   ANSWER TO COMPLAINT 224:
14            The allegations in this paragraph contain legal conclusions and concern parties other than
15   MITAC, and therefore no response is required. To the extent a response is required, MITAC
16   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
17   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
18   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
19   paragraph, and therefore denies them.
20   ANSWER TO COMPLAINT 225:
21            The allegations in this paragraph contain legal conclusions and concern parties other than
22   MITAC, and therefore no response is required. To the extent a response is required, MITAC
23   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
24   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
25   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
26   paragraph, and therefore denies them.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 49                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 50 of 125




 1   ANSWER TO COMPLAINT 226:
 2            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
 3   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. To the extent the
 4   remaining allegations in this paragraph concern MITAC, those allegations are denied. The
 5   remaining allegations in this paragraph contain legal conclusions and concern parties other than
 6   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 7   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 8   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 9   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
10   paragraph, and therefore denies them.
11   ANSWER TO COMPLAINT 227:
12            The allegations in this paragraph contain legal conclusions and concern parties other than
13   MITAC, and therefore no response is required. To the extent a response is required, MITAC
14   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
15   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
16   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
17   paragraph, and therefore denies them.
18   ANSWER TO COMPLAINT 228:
19            The allegations in this paragraph contain legal conclusions and concern parties other than
20   MITAC, and therefore no response is required. To the extent a response is required, MITAC
21   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
22   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
23   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
24   paragraph, and therefore denies them.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 50                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 51 of 125




 1   ANSWER TO COMPLAINT 229:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 5   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 6   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 7   paragraph, and therefore denies them.
 8   ANSWER TO COMPLAINT 230:
 9            The allegations in this paragraph contain legal conclusions and concern parties other than
10   MITAC, and therefore no response is required. To the extent a response is required, MITAC
11   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
12   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
13   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
14   paragraph, and therefore denies them.
15          Count XIV: Violation of the Washington Uniform Trade Secrets Act (WUTSA),
16                          RCW 19.108.010 et seq. (Marc-Antoine Delarche)
17   ANSWER TO COMPLAINT 231:
18            MITAC incorporates by reference its answers to the allegations in the preceding
19   paragraphs.
20   ANSWER TO COMPLAINT 232:
21            The allegations in this paragraph contain legal conclusions and concern parties other than
22   MITAC, and therefore no response is required. To the extent a response is required, MITAC denies
23   that Bombardier has sufficiently identified any purported trade secrets and further denies that
24   MITAC has misappropriated any Bombardier trade secrets.              MITAC lacks knowledge or
25   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
26   paragraph, and therefore denies them.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 51                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 52 of 125




 1   ANSWER TO COMPLAINT 233:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC denies
 4   that Bombardier has sufficiently identified any purported trade secrets and further denies that
 5   MITAC has misappropriated any Bombardier trade secrets.              MITAC lacks knowledge or
 6   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 7   paragraph, and therefore denies them.
 8   ANSWER TO COMPLAINT 234:
 9            The allegations in this paragraph contain legal conclusions and concern parties other than
10   MITAC, and therefore no response is required. To the extent a response is required, MITAC
11   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
12   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
13   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
14   paragraph, and therefore denies them.
15   ANSWER TO COMPLAINT 235:
16            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
17   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. To the extent the
18   remaining allegations in this paragraph concern MITAC, those allegations are denied. The
19   remaining allegations in this paragraph contain legal conclusions and concern parties other than
20   MITAC, and therefore no response is required. To the extent a response is required, MITAC
21   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
22   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
23   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
24   paragraph, and therefore denies them.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 52                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 53 of 125




 1   ANSWER TO COMPLAINT 236:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 5   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 6   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 7   paragraph, and therefore denies them.
 8   ANSWER TO COMPLAINT 237:
 9            The allegations in this paragraph contain legal conclusions and concern parties other than
10   MITAC, and therefore no response is required. To the extent a response is required, MITAC
11   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
12   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
13   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
14   paragraph, and therefore denies them.
15   ANSWER TO COMPLAINT 238:
16            The allegations in this paragraph contain legal conclusions and concern parties other than
17   MITAC, and therefore no response is required. To the extent a response is required, MITAC
18   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
19   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
20   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
21   paragraph, and therefore denies them.
22   ANSWER TO COMPLAINT 239:
23            The allegations in this paragraph contain legal conclusions and concern parties other than
24   MITAC, and therefore no response is required. To the extent a response is required, MITAC
25   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
26   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 53                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 54 of 125




 1   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 2   paragraph, and therefore denies them.
 3                      Count XV: Breach of Contract (Marc-Antoine Delarche)
 4   ANSWER TO COMPLAINT 240:
 5            MITAC incorporates by reference its answers to the allegations in the preceding
 6   paragraphs.
 7   ANSWER TO COMPLAINT 241:
 8            The allegations in this paragraph contain legal conclusions and concern parties other than
 9   MITAC, and therefore no response is required. To the extent a response is required, MITAC
10   denies the allegations in this paragraph.
11   ANSWER TO COMPLAINT 242:
12            The allegations in this paragraph contain legal conclusions and concern parties other than
13   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
14   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
15   paragraph, and therefore denies them.
16   ANSWER TO COMPLAINT 243:
17            The allegations in this paragraph contain legal conclusions and concern parties other than
18   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
19   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
20   paragraph, and therefore denies them.
21   ANSWER TO COMPLAINT 244:
22            The allegations in this paragraph contain legal conclusions and concern parties other than
23   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
24   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
25   paragraph, and therefore denies them.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 54                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 55 of 125




 1      Count XVI: Violation of the Defend Trade Secrets Act (DTSA), 18 U.S.C. § 1836 et seq.
 2                                           (Cindy Dornéval)
 3   ANSWER TO COMPLAINT 245:
 4            MITAC incorporates by reference its answers to the allegations in the preceding
 5   paragraphs.
 6   ANSWER TO COMPLAINT 246:
 7            The allegations in this paragraph contain legal conclusions and concern parties other than
 8   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 9   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
10   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
11   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
12   paragraph, and therefore denies them.
13   ANSWER TO COMPLAINT 247:
14            The allegations in this paragraph contain legal conclusions and concern parties other than
15   MITAC, and therefore no response is required. To the extent a response is required, MITAC
16   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
17   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
18   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
19   paragraph, and therefore denies them.
20   ANSWER TO COMPLAINT 248:
21            The allegations in this paragraph contain legal conclusions and concern parties other than
22   MITAC, and therefore no response is required. To the extent a response is required, MITAC
23   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
24   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
25   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
26   paragraph, and therefore denies them.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 55                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 56 of 125




 1   ANSWER TO COMPLAINT 249:
 2            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
 3   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. To the extent the
 4   remaining allegations in this paragraph concern MITAC, those allegations are denied. The
 5   remaining allegations in this paragraph contain legal conclusions and concern parties other than
 6   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 7   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 8   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 9   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
10   paragraph, and therefore denies them.
11   ANSWER TO COMPLAINT 250:
12            The allegations in this paragraph contain legal conclusions and concern parties other than
13   MITAC, and therefore no response is required. To the extent a response is required, MITAC
14   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
15   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
16   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
17   paragraph, and therefore denies them.
18   ANSWER TO COMPLAINT 251:
19            The allegations in this paragraph contain legal conclusions and concern parties other than
20   MITAC, and therefore no response is required. To the extent a response is required, MITAC
21   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
22   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
23   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
24   paragraph, and therefore denies them.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 56                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 57 of 125




 1   ANSWER TO COMPLAINT 252:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 5   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 6   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 7   paragraph, and therefore denies them.
 8   ANSWER TO COMPLAINT 253:
 9            The allegations in this paragraph contain legal conclusions and concern parties other than
10   MITAC, and therefore no response is required. To the extent a response is required, MITAC
11   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
12   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
13   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
14   paragraph, and therefore denies them.
15          Count XVII: Violation of the Washington Uniform Trade Secrets Act (WUTSA),
16                               RCW 19.108.010 et seq. (Cindy Dornéval)
17   ANSWER TO COMPLAINT 254:
18            MITAC incorporates by reference its answers to the allegations in the preceding
19   paragraphs.
20   ANSWER TO COMPLAINT 255:
21            The allegations in this paragraph contain legal conclusions and concern parties other than
22   MITAC, and therefore no response is required. To the extent a response is required, MITAC
23   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
24   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
25   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
26   paragraph, and therefore denies them.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 57                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 58 of 125




 1   ANSWER TO COMPLAINT 256:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 5   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 6   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 7   paragraph, and therefore denies them.
 8   ANSWER TO COMPLAINT 257:
 9            The allegations in this paragraph contain legal conclusions and concern parties other than
10   MITAC, and therefore no response is required. To the extent a response is required, MITAC
11   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
12   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
13   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
14   paragraph, and therefore denies them.
15   ANSWER TO COMPLAINT 258:
16            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
17   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. To the extent the
18   remaining allegations in this paragraph concern MITAC, those allegations are denied. The
19   remaining allegations in this paragraph contain legal conclusions and concern parties other than
20   MITAC, and therefore no response is required. To the extent a response is required, MITAC
21   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
22   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
23   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
24   paragraph, and therefore denies them.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 58                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 59 of 125




 1   ANSWER TO COMPLAINT 259:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 5   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 6   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 7   paragraph, and therefore denies them.
 8   ANSWER TO COMPLAINT 260:
 9            The allegations in this paragraph contain legal conclusions and concern parties other than
10   MITAC, and therefore no response is required. To the extent a response is required, MITAC
11   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
12   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
13   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
14   paragraph, and therefore denies them.
15   ANSWER TO COMPLAINT 261:
16            The allegations in this paragraph contain legal conclusions and concern parties other than
17   MITAC, and therefore no response is required. To the extent a response is required, MITAC
18   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
19   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
20   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
21   paragraph, and therefore denies them.
22   ANSWER TO COMPLAINT 262:
23            The allegations in this paragraph contain legal conclusions and concern parties other than
24   MITAC, and therefore no response is required. To the extent a response is required, MITAC
25   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
26   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 59                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 60 of 125




 1   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 2   paragraph, and therefore denies them.
 3                         Count XVIII: Breach of Contract (Cindy Dornéval)
 4   ANSWER TO COMPLAINT 263:
 5            MITAC incorporates by reference its answers to the allegations in the preceding
 6   paragraphs.
 7   ANSWER TO COMPLAINT 264:
 8            The allegations in this paragraph contain legal conclusions and concern parties other than
 9   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
10   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
11   paragraph, and therefore denies them.
12   ANSWER TO COMPLAINT 265:
13            The allegations in this paragraph contain legal conclusions and concern parties other than
14   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
15   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
16   paragraph, and therefore denies them.
17   ANSWER TO COMPLAINT 266:
18            The allegations in this paragraph contain legal conclusions and concern parties other than
19   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
20   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
21   paragraph, and therefore denies them.
22   ANSWER TO COMPLAINT 267:
23            The allegations in this paragraph contain legal conclusions and concern parties other than
24   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
25   knowledge or information sufficient to form a belief as to the truth, if any, of the allegations in this
26   paragraph, and therefore denies them.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 60                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 61 of 125




 1           Count XIX: Violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq.
 2                                    (Michel Korwin-Szymanowski)
 3   ANSWER TO COMPLAINT 268:
 4            MITAC incorporates by reference its answers to the allegations in the preceding
 5   paragraphs.
 6   ANSWER TO COMPLAINT 269:
 7            The allegations in this paragraph contain legal conclusions and concern parties other than
 8   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 9   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
10   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
11   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
12   paragraph, and therefore denies them.
13   ANSWER TO COMPLAINT 270:
14            The allegations in this paragraph contain legal conclusions and concern parties other than
15   MITAC, and therefore no response is required. To the extent a response is required, MITAC
16   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
17   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
18   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
19   paragraph, and therefore denies them.
20   ANSWER TO COMPLAINT 271:
21            The allegations in this paragraph contain legal conclusions and concern parties other than
22   MITAC, and therefore no response is required. To the extent a response is required, MITAC
23   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
24   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
25   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
26   paragraph, and therefore denies them.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 61                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 62 of 125




 1   ANSWER TO COMPLAINT 272:
 2            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
 3   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. To the extent the
 4   remaining allegations in this paragraph concern MITAC, those allegations are denied. The
 5   remaining allegations in this paragraph contain legal conclusions and concern parties other than
 6   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 7   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 8   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 9   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
10   paragraph, and therefore denies them.
11   ANSWER TO COMPLAINT 273:
12            The allegations in this paragraph contain legal conclusions and concern parties other than
13   MITAC, and therefore no response is required. To the extent a response is required, MITAC
14   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
15   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
16   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
17   paragraph, and therefore denies them.
18   ANSWER TO COMPLAINT 274:
19            The allegations in this paragraph contain legal conclusions and concern parties other than
20   MITAC, and therefore no response is required. To the extent a response is required, MITAC
21   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
22   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
23   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
24   paragraph, and therefore denies them.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 62                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 63 of 125




 1   ANSWER TO COMPLAINT 275:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 5   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 6   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 7   paragraph, and therefore denies them.
 8   ANSWER TO COMPLAINT 276:
 9            The allegations in this paragraph contain legal conclusions and concern parties other than
10   MITAC, and therefore no response is required. To the extent a response is required, MITAC
11   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
12   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
13   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
14   paragraph, and therefore denies them.
15   ANSWER TO COMPLAINT 277:
16            The allegations in this paragraph contain legal conclusions and concern parties other than
17   MITAC, and therefore no response is required. To the extent a response is required, MITAC
18   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
19   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
20   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
21   paragraph, and therefore denies them.
22           Count XX: Violation of the Washington Uniform Trade Secrets Act (WUTSA),
23                       RCW 19.108.010 et seq. (Michel Korwin-Szymanowski)
24   ANSWER TO COMPLAINT 278:
25            MITAC incorporates by reference its answers to the allegations in the preceding
26   paragraphs.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 63                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 64 of 125




 1   ANSWER TO COMPLAINT 279:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 5   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 6   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 7   paragraph, and therefore denies them.
 8   ANSWER TO COMPLAINT 280:
 9            The allegations in this paragraph contain legal conclusions and concern parties other than
10   MITAC, and therefore no response is required. To the extent a response is required, MITAC
11   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
12   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
13   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
14   paragraph, and therefore denies them.
15   ANSWER TO COMPLAINT 281:
16            The allegations in this paragraph contain legal conclusions and concern parties other than
17   MITAC, and therefore no response is required. To the extent a response is required, MITAC
18   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
19   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
20   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
21   paragraph, and therefore denies them.
22   ANSWER TO COMPLAINT 282:
23            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
24   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. To the extent the
25   remaining allegations in this paragraph concern MITAC, those allegations are denied. The
26   remaining allegations in this paragraph contain legal conclusions and concern parties other than
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 64                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 65 of 125




 1   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 2   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 3   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 4   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 5   paragraph, and therefore denies them
 6   ANSWER TO COMPLAINT 283:
 7            The allegations in this paragraph contain legal conclusions and concern parties other than
 8   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 9   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
10   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
11   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
12   paragraph, and therefore denies them.
13   ANSWER TO COMPLAINT 284:
14            The allegations in this paragraph contain legal conclusions and concern parties other than
15   MITAC, and therefore no response is required. To the extent a response is required, MITAC
16   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
17   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
18   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
19   paragraph, and therefore denies them.
20   ANSWER TO COMPLAINT 285:
21            The allegations in this paragraph contain legal conclusions and concern parties other than
22   MITAC, and therefore no response is required. To the extent a response is required, MITAC
23   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
24   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
25   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
26   paragraph, and therefore denies them.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 65                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 66 of 125




 1   ANSWER TO COMPLAINT 286:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 5   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 6   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 7   paragraph, and therefore denies them.
 8   ANSWER TO COMPLAINT 287:
 9            The allegations in this paragraph contain legal conclusions and concern parties other than
10   MITAC, and therefore no response is required. To the extent a response is required, MITAC
11   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
12   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
13   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
14   paragraph, and therefore denies them.
15         Count XXI: Tortious Interference with Contractual Relationship and/or Business
16                              Expectancy (Michel Korwin-Szymanowski)
17   ANSWER TO COMPLAINT 288:
18            MITAC incorporates by reference its answers to the allegations in the preceding
19   paragraphs.
20

21   ANSWER TO COMPLAINT 289:
22            The allegations in this paragraph contain legal conclusions and concern parties other than
23   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
24   knowledge or information sufficient to form a belief as to the truth, if any, in the allegations, and
25   therefore denies them.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 66                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 67 of 125




 1   ANSWER TO COMPLAINT 290:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
 4   knowledge or information sufficient to form a belief as to the truth, if any, in the allegations, and
 5   therefore denies them.
 6   ANSWER TO COMPLAINT 291:
 7            The allegations in this paragraph contain legal conclusions and concern parties other than
 8   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
 9   knowledge or information sufficient to form a belief as to the truth, if any, in the allegations, and
10   therefore denies them.
11   ANSWER TO COMPLAINT 292:
12            The allegations in this paragraph contain legal conclusions and concern parties other than
13   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
14   knowledge or information sufficient to form a belief as to the truth, if any, in the allegations, and
15   therefore denies them.
16   ANSWER TO COMPLAINT 293:
17            The allegations in this paragraph contain legal conclusions and concern parties other than
18   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
19   knowledge or information sufficient to form a belief as to the truth, if any, in the allegations, and
20   therefore denies them.
21   ANSWER TO COMPLAINT 294:
22            The allegations in this paragraph contain legal conclusions and concern parties other than
23   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
24   knowledge or information sufficient to form a belief as to the truth, if any, in the allegations, and
25   therefore denies them.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 67                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 68 of 125




 1   ANSWER TO COMPLAINT 295:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
 4   knowledge or information sufficient to form a belief as to the truth, if any, in the allegations, and
 5   therefore denies them.
 6   ANSWER TO COMPLAINT 296:
 7            The allegations in this paragraph contain legal conclusions and concern parties other than
 8   MITAC, and therefore no response is required. To the extent a response is required, MITAC lacks
 9   knowledge or information sufficient to form a belief as to the truth, if any, in the allegations, and
10   therefore denies them.
11     Count XXII: Violation of the Defend Trade Secrets Act (DTSA), 18 U.S.C. § 1836 et seq.
12                                              (Keith Ayre)
13   ANSWER TO COMPLAINT 297:
14            MITAC incorporates by reference its answers to the allegations in the preceding
15   paragraphs.
16   ANSWER TO COMPLAINT 298:
17            The allegations in this paragraph contain legal conclusions and concern parties other than
18   MITAC, and therefore no response is required. To the extent a response is required, MITAC
19   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
20   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
21   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
22   paragraph, and therefore denies them.
23   ANSWER TO COMPLAINT 299:
24            The allegations in this paragraph contain legal conclusions and concern parties other than
25   MITAC, and therefore no response is required. To the extent a response is required, MITAC
26   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 68                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 69 of 125




 1   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 2   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 3   paragraph, and therefore denies them.
 4   ANSWER TO COMPLAINT 300:
 5            The allegations in this paragraph contain legal conclusions and concern parties other than
 6   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 7   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 8   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 9   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
10   paragraph, and therefore denies them.
11   ANSWER TO COMPLAINT 301:
12            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
13   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. To the extent the
14   remaining allegations in this paragraph concern MITAC, those allegations are denied. The
15   remaining allegations in this paragraph contain legal conclusions and concern parties other than
16   MITAC, and therefore no response is required. To the extent a response is required, MITAC
17   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
18   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
19   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
20   paragraph, and therefore denies them.
21   ANSWER TO COMPLAINT 302:
22            The allegations in this paragraph contain legal conclusions and concern parties other than
23   MITAC, and therefore no response is required. To the extent a response is required, MITAC
24   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
25   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 69                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 70 of 125




 1   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 2   paragraph, and therefore denies them.
 3   ANSWER TO COMPLAINT 303:
 4            The documents referenced and quoted in this paragraph of the Complaint speak for
 5   themselves. MITAC denies the allegations directed at MITAC. The remaining allegations in this
 6   paragraph contain legal conclusions and concern parties other than MITAC, and therefore no
 7   response is required. To the extent a response is required, MITAC denies that Bombardier has
 8   sufficiently identified any purported trade secrets and further denies that MITAC has
 9   misappropriated any Bombardier trade secrets. MITAC lacks knowledge or information sufficient
10   to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and therefore
11   denies them.
12   ANSWER TO COMPLAINT 304:
13            The allegations in this paragraph contain legal conclusions and concern parties other than
14   MITAC, and therefore no response is required. To the extent a response is required, MITAC
15   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
16   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
17   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
18   paragraph, and therefore denies them.
19   ANSWER TO COMPLAINT 305:
20            The allegations in this paragraph contain legal conclusions and concern parties other than
21   MITAC, and therefore no response is required. To the extent a response is required, MITAC
22   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
23   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
24   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
25   paragraph, and therefore denies them.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                  Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 70                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 71 of 125




 1   ANSWER TO COMPLAINT 306:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 5   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 6   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 7   paragraph, and therefore denies them.
 8         Count XXIII: Violation of the Washington Uniform Trade Secrets Act (WUTSA),
 9                                 RCW 19.108.010 et seq. (Keith Ayre)
10   ANSWER TO COMPLAINT 307:
11            MITAC incorporates by reference its answers to the allegations in the preceding
12   paragraphs.
13   ANSWER TO COMPLAINT 308:
14            The allegations in this paragraph contain legal conclusions and concern parties other than
15   MITAC, and therefore no response is required. To the extent a response is required, MITAC
16   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
17   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
18   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
19   paragraph, and therefore denies them.
20   ANSWER TO COMPLAINT 309:
21            The allegations in this paragraph contain legal conclusions and concern parties other than
22   MITAC, and therefore no response is required. To the extent a response is required, MITAC
23   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
24   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
25   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
26   paragraph, and therefore denies them.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 71                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 72 of 125




 1   ANSWER TO COMPLAINT 310:
 2            The allegations in this paragraph contain legal conclusions and concern parties other than
 3   MITAC, and therefore no response is required. To the extent a response is required, MITAC
 4   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
 5   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
 6   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
 7   paragraph, and therefore denies them.
 8   ANSWER TO COMPLAINT 311:
 9            MITAC admits that the MRJ is a narrow-body, geared turbofan twin-engine jet aircraft.
10   MITAC denies the characterization of the MRJ as a “medium-range” jet aircraft. To the extent the
11   remaining allegations in this paragraph concern MITAC, those allegations are denied. The
12   remaining allegations in this paragraph contain legal conclusions and concern parties other than
13   MITAC, and therefore no response is required. To the extent a response is required, MITAC
14   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
15   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
16   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
17   paragraph, and therefore denies them.
18   ANSWER TO COMPLAINT 312:
19            The allegations in this paragraph contain legal conclusions and concern parties other than
20   MITAC, and therefore no response is required. To the extent a response is required, MITAC
21   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
22   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
23   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
24   paragraph, and therefore denies them.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 72                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 73 of 125




 1   ANSWER TO COMPLAINT 313:
 2            The documents referenced and quoted in this paragraph of the Complaint speak for
 3   themselves. MITAC denies the allegations directed at MITAC. The remaining allegations in this
 4   paragraph contain legal conclusions and concern parties other than MITAC, and therefore no
 5   response is required. To the extent a response is required, MITAC denies that Bombardier has
 6   sufficiently identified any purported trade secrets and further denies that MITAC has
 7   misappropriated any Bombardier trade secrets. MITAC lacks knowledge or information sufficient
 8   to form a belief as to the truth, if any, of the remaining allegations in this paragraph, and therefore
 9   denies them.
10   ANSWER TO COMPLAINT 314:
11            The allegations in this paragraph contain legal conclusions and concern parties other than
12   MITAC, and therefore no response is required. To the extent a response is required, MITAC
13   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
14   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
15   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
16   paragraph, and therefore denies them.
17   ANSWER TO COMPLAINT 315:
18            The allegations in this paragraph contain legal conclusions and concern parties other than
19   MITAC, and therefore no response is required. To the extent a response is required, MITAC
20   denies that Bombardier has sufficiently identified any purported trade secrets and further denies
21   that MITAC has misappropriated any Bombardier trade secrets. MITAC lacks knowledge or
22   information sufficient to form a belief as to the truth, if any, of the remaining allegations in this
23   paragraph, and therefore denies them.
24

25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                  Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 73                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 74 of 125




 1                                      AFFIRMATIVE DEFENSES
 2            Further answering and as additional defenses, MITAC states the following. By raising the
 3   following additional defenses, MITAC does not assume the burden of proof of any issue that, as a
 4   matter of law, is Bombardier’s burden to prove. MITAC further does not admit any allegation of
 5   the Complaint not otherwise admitted and expressly incorporates the admissions and denials in
 6   paragraphs 1-315, above. MITAC reserves the right to amend or augment these defenses based on
 7   further investigation and discovery.      MITAC explicitly incorporates the allegations in its
 8   Counterclaims, below, into its affirmative defenses.
 9

10                                        First Affirmative Defense
11                   (Failure to State a Claim for Federal Trade Secret Misappropriation)
12            Bombardier has failed to state a claim for trade secret misappropriation under the Defend
13   Trade Secrets Act upon which relief may be granted.

14

15                                       Second Affirmative Defense
16                 (Failure to State a Claim for Washington Trade Secret Misappropriation)
17            Bombardier has failed to state a claim for trade secret misappropriation under the

18   Washington Uniform Trade Secrets Act upon which relief may be granted.

19

20                                       Third Affirmative Defense
21                               (The Alleged Trade Secrets Are Not Secrets)
22            One or more of Bombardier’s alleged trade secrets are not secrets, were not the subject of
23   reasonable efforts to maintain their secrecy, and/or have been publicly disclosed.

24

25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 74                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 75 of 125




 1                                      Fourth Affirmative Defense
 2                                       (Forfeiture/Abandonment)
 3            Bombardier’s trade secret misappropriation claims are barred to the extent it has forfeited
 4   or abandoned its trade secrets.

 5

 6                                       Fifth Affirmative Defense
 7                                               (No Access)
 8            MITAC did not have access to the purported trade secrets allegedly misappropriated.
 9

10
                                          Sixth Affirmative Defense
11
                                                   (No Use)
12
              MITAC has not made use of the purported trade secrets allegedly misappropriated.
13

14
                                        Seventh Affirmative Defense
15
                                                (No Damages)
16
              None of the actions Bombardier claims were taken by MITAC caused Bombardier any
17
     damages.
18

19
                                        Eighth Affirmative Defense
20
                                            (Failure to Mitigate)
21
              Bombardier’s trade secret claim is barred from recovery of damages, in whole or in part,
22
     because Bombardier failed and neglected to exercise reasonable care and diligence and mitigate
23
     the damages claimed.
24

25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 75                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 76 of 125




 1                                       Ninth Affirmative Defense
 2                                              (Acts of Others)
 3            Any damages, if any, sustained by Bombardier were caused, in whole or in part, by the
 4   conduct of others for which MITAC is not liable or responsible.

 5

 6                                       Tenth Affirmative Defense
 7                                          (Bad Faith Enforcement)
 8            Bombardier’s causes of action have been brought in bad faith. Bombardier filed this lawsuit
 9   against MITAC for anticompetitive reasons.

10

11
                                       Eleventh Affirmative Defense
12
                                               (Unclean Hands)
13            Bombardier’s claims are barred for acting in bad faith with respect to the subject of the
14   complaint, including but not limited to Bombardier’s interference with MITAC’s business and
15   Bombardier’s bad faith attempts to mar MITAC’s reputation.

16

17                                      Twelfth Affirmative Defense
18                                  (Laches and/or Equitable Estoppel)
19            Bombardier has delayed inexcusably and unreasonably in the filing of this action causing
20   substantial prejudice to MITAC, and thus Bombardier’s claims are barred by the equitable doctrine
21   of laches and/or equitable estoppel.

22

23

24

25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 76                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 77 of 125




 1                                    Thirteenth Affirmative Defense
 2                          (Adequate Remedy at Law/No Irreparable Harm)
 3            Bombardier is not entitled to any equitable or injunctive relief as prayed for in the
 4   Complaint because Bombardier has suffered no irreparable injury based upon any alleged conduct
     MITAC, and Bombardier has an adequate remedy at law for any such conduct.
 5

 6

 7                                    Fourteenth Affirmative Defense
 8                                              (No Standing)
 9            Bombardier lacks standing to assert its trade secret misappropriation claims.

10

11
                                       Fifteenth Affirmative Defense
12
                            (Failure to State a Claim for Tortious Interference)
13            Bombardier has failed to state a claim for tortious interference of contractual relationship
14   and/or business expectancy under Washington state law upon which relief may be granted.
15

16
                                       Sixteenth Affirmative Defense
17
                                                (Competition)
18
              Bombardier’s tortious interference claim is barred to the extent MITAC’s conduct
19   constituted fair or proper competition.
20
                                      Seventeenth Affirmative Defense
21
                                                (Preemption)
22
              Bombardier’s tortious interference claim is preempted by RCW 19.108.900.
23

24
                                      Eighteenth Affirmative Defense
25
                                       (Lack of Personal Jurisdiction)
26
            The Court does not have jurisdiction over MITAC.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 77                                                Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 78 of 125




 1                                   Nineteenth Affirmative Defense
 2                                           (Improper Venue)
 3            Venue is not proper in the Western District of Washington.
 4                                    Twentieth Affirmative Defense
 5                                            (Other Defenses)
 6            MITAC intends to rely on any other defenses that may be available by law, or pursuant to
 7   statute, of which it becomes aware as a result of discovery or otherwise during this matter, and

 8   hereby reserves the right to assert such defenses.

 9

10                                           COUNTERCLAIMS
11            In and for its Counterclaims against Bombardier Inc. (“Bombardier”), Mitsubishi Aircraft
12   Corporation (“MITAC”) alleges as follows:
13
                                        I.      INTRODUCTION
14            1.     Since 2015, Bombardier has engaged in a multifaceted scheme to expand its
15   power within the regional jet market by impeding the entrance of a new competing aircraft: the
16   Mitsubishi Regional Jet (“MRJ”). Through a series of interrelated actions directed at MITAC
17   and other companies and individuals involved in the MRJ’s development and certification,
18   Bombardier has attempted to prevent or delay competition from the MRJ by denying access to a
19   critical development input—the skill and know-how of experienced aerospace professionals—
20   and by tainting the image of the MRJ among purchasers of regional jets. Bombardier’s
21   anticompetitive aims are clear: to increase its market share and revenues by causing prospective
22   MRJ customers to instead purchase Bombardier’s competing Canadair Regional Jets (“CRJs”) or
23   extend the lives of in-service CRJs through the purchase of parts, maintenance, and other
24   aftermarket services from Bombardier.
25            2.     Bombardier’s scheme has included a series of actions intended to delay and
26   disrupt the development, certification, and sale of the MRJ. Over the course of the past three
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 78                                                Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 79 of 125




 1   years, Bombardier has: (1) levied baseless threats and accusations against MITAC and others
 2   involved in developing the MRJ—including Mitsubishi Aircraft Corporation America, Inc.
 3   (“MITAC America”), Mitsubishi Heavy Industries, Ltd. (“MHI”), Aerospace Testing
 4   Engineering & Certification, Inc. (“AeroTEC”), and those companies’ current and prospective
 5   employees—in order to restrict the free flow of skilled labor; (2) made threats against its own
 6   employees to deter them from accepting employment on the MRJ program; (3) attempted to
 7   coerce MITAC, MITAC America, and AeroTEC to enter into per se unlawful no-poaching
 8   agreements in order to undermine recruitment and hiring activities in support of the MRJ
 9   program; (4) threatened the long-standing supply relationship between MHI and Bombardier in
10   an attempt to achieve its illicit ends; and (5) initiated this litigation in a further effort to delay the
11   MRJ program, undermine prospective customers’ and suppliers’ confidence in the MRJ, and
12   impair the efforts of MITAC and MITAC America to sell the MRJ during a critical period for
13   regional jet services.
14            3.     The purported justifications for Bombardier’s demands have changed over time,
15   but the purpose and intended effect of its conduct have been consistent, as demonstrated by
16   Bombardier’s own statements confirming its intent to block competition from the MRJ. This
17   litigation is the latest in a series of efforts taken by Bombardier to blunt an emerging competitive
18   threat in an attempt to monopolize the regional jet market. Bombardier’s anticompetitive
19   conduct violates the Sherman Act and the Washington Consumer Protection Act.
20                                           II.     THE PARTIES
21            4.     Counterclaim Plaintiff MITAC is a Japanese corporation with its principal place
22   of business in Nagoya, Japan. MITAC is a subsidiary of MHI, also a Japanese corporation.
23   MITAC is the parent company of MITAC America, a Delaware corporation with its principal
24   place of business in Seattle, Washington. Together, these companies are referred to herein as
25   “Mitsubishi.”
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                     Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                     1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 79                                                   Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     144470447.1                                                                   Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 80 of 125




 1            5.       Counterclaim Defendant Bombardier, on information and belief, is a corporation
 2   organized and existing under the laws of the province of Quebec, Canada, with its principal place
 3   of business in Montreal, Quebec, Canada.
 4                                  III.   JURISDICTION AND VENUE
 5            6.       MITAC brings its claims against Bombardier under Section 2 of the Sherman
 6   Antitrust Act, 15 U.S.C. § 2, and the Washington Consumer Protection Act, RCW ch. 19.86.
 7            7.       The Court has subject-matter jurisdiction over MITAC’s counterclaims under 15
 8   U.S.C. § 2 pursuant to 28 U.S.C. §§ 1331 and 1337. The Court has subject-matter jurisdiction
 9   over MITAC’s counterclaims under Washington state law pursuant to 28 U.S.C. § 1367 because
10   the state-law claims arise out of the same case or controversy as gives rise to MITAC’s
11   counterclaims under the Sherman Act.
12            8.       The Court has personal jurisdiction over Bombardier because Bombardier
13   consented to the Court’s jurisdiction over it by filing this action in this Court and because
14   Bombardier has committed unlawful acts within Washington that give rise to the causes of action
15   alleged herein.
16            9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a
17   substantial part of the events or omissions giving rise to the claims asserted herein occurred
18   within this judicial district and pursuant to 28 U.S.C. § 1391(c) because Bombardier is not a
19   resident of any judicial district and Bombardier is subject to the court’s personal jurisdiction,
20   including by virtue of Bombardier’s filing of this action in this Court.
21                                   IV.    FACTUAL BACKGROUND
22   A.       Mitsubishi’s Efforts to Enter the Regional Jet Market
23            10.      Regional jets are single-aisle, turbofan-powered commercial aircraft with seating
24   capacity for 50 to 100 passengers and flight ranges up to approximately 2,500 nautical miles.
25            11.      The first regional jets entered service in 1992 when Bombardier began delivery of
26   its Canadair Regional Jet (“CRJ”). Prior to introduction of the CRJ100, demand for short to
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 80                                                Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 81 of 125




 1   medium-range aircraft had increased due in part to U.S. airlines’ increasing use of a hub-and-
 2   spoke system (which increased the number of flights between larger “hub” airports and smaller
 3   “spoke” airports) after passage of the 1978 Airline Deregulation Act. Neither turboprop
 4   airplanes nor existing jets were capable of meeting the market demand for fast, efficient, quiet,
 5   and smooth midsized aircraft needed to service an increasing number of routes worldwide. As
 6   the first jet capable of filling the gap between the operating capabilities of short-haul turboprop
 7   airplanes and larger capacity, longer range jets, the CRJ100 quickly surpassed analysts’ sales
 8   expectations and established Bombardier’s position as the leader in the regional jet market.
 9            12.   Bombardier was the sole manufacturer of regional jets until late 1996, when
10   Brazilian jet maker Embraer SA (“Embraer”) delivered its first Embraer Regional Jet (“ERJ”).
11   Since then, Bombardier and Embraer have dominated the market for regional jets, accounting for
12   89% of in-service regional jets worldwide over the past decade, and as of 2018. British
13   Aerospace and Fokker briefly attempted to compete with Bombardier and Embraer in the
14   regional jet market, but neither succeeded in gaining a foothold and both ultimately ceased
15   manufacturing regional jets. Russian-based United Aircraft Corporation and Chinese state-
16   owned Commercial Aircraft Corporation of China have made some inroads in their home
17   markets but together only account for approximately 4% of in-service regional jets as of 2018.
18            13.   The barriers faced by new entrants into the regional jet market are significant. As
19   explained further below, these barriers include the cost of developing a regional jet, the
20   complexity of the development and certification process, manufacturing requirements and costs,
21   the challenges of earning customer trust for a new aircraft, and the costs associated with an
22   airline’s decision to switch to a new manufacturer’s aircraft. Among the many barriers to entry
23   is the finite supply of engineers with the skills and know-how necessary to the development and
24   certification of commercial jets. Restrictions on the mobility of employees with these
25   specialized skills and know-how can serve as an additional barrier to entry.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 81                                                Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 82 of 125




 1            14.   Due to the limited supply and vital importance of engineers with specialized skills
 2   and know-how, aircraft manufacturers (including companies seeking to enter the market)
 3   frequently seek to recruit and hire such employees from other aerospace companies. For
 4   example, when Bombardier was developing its own expertise in support of certification of the
 5   CRJ100, it recruited heavily from British Aerospace, which at the time was a leading jet
 6   manufacturer. Similarly, in 1997—the year after Embraer began competing against Bombardier
 7   in the regional jet market—Bombardier recruited and hired at least a dozen engineers from
 8   Embraer. More recently, Bombardier hired at least 50 experienced aeronautical engineers from
 9   Embraer to work on the development of its CSeries family of narrowbody jets. On information
10   and belief, Bombardier recruited and hired these Embraer employees so that Bombardier could
11   benefit from the specialized skills and know-how that the employees had developed through their
12   work on Embraer jets. On information and belief, Embraer likewise has hired skilled employees
13   from Bombardier.
14            15.   In March 2008, MHI announced the launch of a program to develop the MRJ, a
15   next-generation regional jet that seeks to be the most efficient, comfortable, and reliable
16   commercial aircraft of its type to ever take flight. MITAC and MITAC America were formed in
17   2008 to lead the MRJ program, including the development, marketing, and sale of the MRJ. The
18   MRJ is being designed to burn 20% less fuel and make 40% less noise compared to existing
19   regional jets. As such, the MRJ is expected to pose formidable competition to Bombardier in the
20   regional jet market.
21            16.   The MRJ is a “clean sheet” aircraft, which means the design is new, not based on
22   a prior previously certified plane. Development and certification of a clean sheet aircraft is a
23   complex, costly, and lengthy process. As Bombardier acknowledges in its first amended
24   complaint, even experienced manufacturers typically spend several billion dollars and upwards
25   of ten years bringing a clean sheet aircraft from concept and design to commercialization and
26   flight. (See Dkt. 143 at ¶¶ 25-28.) Unexpected setbacks and delays during the development
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 82                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 83 of 125




 1   process are also not atypical. Certification flight testing of the MRJ is currently expected to
 2   begin in early 2019 with the MRJ entering into service in 2020.
 3            17.   The MRJ will be the first all-new commercial jet developed in large part by a
 4   Japanese company since the 1960s. Consequently, at the time the MRJ program was launched,
 5   few individuals in Japan possessed expertise related to the development and certification of
 6   aircraft.
 7            18.   To support their efforts to bring the MRJ to market, including by obtaining
 8   required certification from regulatory authorities in the United States, Japan, Canada, and
 9   Europe, MITAC and MITAC America have sought to obtain expert assistance from outside
10   Japan. Since mid-2014, MITAC has partnered with AeroTEC, a company based in Seattle,
11   Washington that specializes in the testing, engineering, and certification of aircraft for its clients.
12   In July 2015, MITAC America opened its Seattle engineering center to assist in testing and
13   certification efforts for the MRJ. The following summer, in August 2016, MITAC America
14   opened a Flight Test Center in Moses Lake, Washington.
15            19.   In order to meet their human resources needs, MITAC, MITAC America, and
16   AeroTEC have undertaken efforts to recruit and hire individuals with specialized skill and know-
17   how related to the development and certification of regional jets.
18            20.   As detailed further below, beginning in 2015, AeroTEC advertised that it was
19   hiring for positions related to flight testing of the MRJ, held job fairs to identify potential
20   candidates, and engaged in other recruitment activities both through recruiters and via direct
21   communications with potential hires.
22            21.   In 2016, MITAC and MITAC America sought to recruit and hire over 200 aircraft
23   system engineers to work on certification activities of the MRJ aircraft. As part of their efforts,
24   the companies held eight job fairs in cities throughout North America in 2016: Wichita, Kansas
25   (May 6-7), Anaheim, California (June 18-19), Dallas, Texas (June 24-25), Montreal, Quebec
26   (July 15-16), and Seattle, Washington (July 30-31, August 19-20, October 28, and December 3).
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 83                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 84 of 125




 1   Those cities were chosen because each was well-known to be the home of sizeable aerospace
 2   companies and thus job fairs in those cities were expected to result in sizeable pools of qualified
 3   job applicants. Through the eight job fairs held in 2016, MITAC hired a total of 28 employees, 9
 4   of whom had previously been employed by Bombardier.
 5            22.   In addition to holding job fairs, MITAC and MITAC America have publicized job
 6   openings via the website LinkedIn.com and have engaged recruiting firms to identify job
 7   candidates. All told, MITAC and MITAC America have together recruited and hired candidates
 8   from the leading jet manufacturers (including Boeing, Airbus, and Embraer) as well as systems
 9   suppliers and government agencies.
10            23.   The singular purpose of MITAC and MITAC America’s recruiting efforts was to
11   meet the human resources needs of the MRJ program. Neither MITAC nor MITAC America
12   sought to disrupt or interfere with the business operations of Bombardier or any other company
13   nor to acquire any company’s proprietary intellectual property. Nor did MITAC or MITAC
14   America believe that any such disruption or interference with Bombardier’s operations was
15   possible given Bombardier’s immense size and its long history of experience with jet
16   development and certification. On information and belief, AeroTEC’s own recruiting efforts
17   were similarly motivated only by its desire to meet its own human resources needs, not to disrupt
18   the operations of Bombardier or any other company or to acquire any company’s proprietary
19   intellectual property.
20   B.       Bombardier’s Predatory Scheme to Thwart Competition in the Regional Jet Market
21            24.   Since late 2015, Bombardier has engaged in a multifaceted scheme to restrain
22   competition in the regional jet market by impeding and delaying the development, certification,
23   and sale of the MRJ. Bombardier’s anticompetitive conduct has included a series of spurious
24   and improper threats and allegations against Mitsubishi, AeroTEC, and former and current
25   Bombardier employees that were intended to prevent and impede competition from the MRJ.
26   Bombardier’s attempts to prevent Mitsubishi and AeroTEC from hiring, retaining, and utilizing
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 84                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 85 of 125




 1   highly-skilled individuals critical to the development and certification of the MRJ have included
 2   its efforts to: coerce Mitsubishi and AeroTEC to enter per se illegal no-poach agreements or
 3   otherwise refrain from the legitimate recruitment and hiring of Bombardier employees (including
 4   via threats that the Bombardier-MHI supply relationship would be threatened if Bombardier’s
 5   illegal demands were not heeded); deter potential job candidates from applying for or accepting
 6   employment related to the MRJ program; and limit the ability of former Bombardier employees
 7   to perform legitimate job functions in support of the MRJ effort. At the same time, Bombardier
 8   has attempted to impair Mitsubishi’s reputation and goodwill, including among current and
 9   potential MRJ customers and suppliers, by falsely insinuating that the success of the MRJ
10   program is dependent on misappropriated trade secrets, thus sullying the image of the MRJ and
11   creating doubt and uncertainty about whether the MRJ will be able to meet development and
12   production deadlines and enter the market notwithstanding Bombardier’s lawsuit. All of these
13   actions were taken as part of an overarching plot to monopolize and reduce competition in the
14   regional jet market.
15            25.   Bombardier’s efforts to undermine the development of the MRJ began no later
16   than October 22, 2015 when Bombardier’s Director of Legal Services wrote to AeroTEC and its
17   Head of MRJ Flight Testing, Michel Korwin-Szymanowski, threatening to “institute legal
18   proceedings” unless AeroTEC and Mr. Korwin-Szymanowski ceased efforts to recruit
19   Bombardier and Learjet employees. (See Dkt. 105-1 at 5 (October 22, 2015 correspondence
20   between Bombardier and AeroTEC); Dkt. 1-11 (October 22, 2015 letter from Bombardier to
21   Korwin-Szymanowski).)
22            26.   Two days prior, on October 20, 2015, Mr. Korwin-Szymanowski had emailed a
23   “form letter” to hundreds of individuals with flight test experience, including but not limited to
24   former colleagues at Bombardier, regarding employment opportunities at AeroTEC and
25   recruiting and non-recruiting social events being held the following week in Wichita, Kansas and
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 85                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 86 of 125




 1   Montreal, Canada. (See Dkt. 1-12 at 33-35.) These recruiting activities were aimed at hiring
 2   qualified personnel to work on the MRJ program.
 3            27.   Referencing Mr. Korwin-Szymanowski’s October 20, 2015 email, Bombardier
 4   demanded that Mr. Korwin-Szymanowski and AeroTEC cancel events planned for October 22,
 5   2015 and October 28, 2018 in Wichita and Montreal, respectively, and end the use of “mobile
 6   truck signage with the mention ‘Now hiring in Seattle’ with interview dates and times” in any
 7   area “around Bombardier and Learjet facilities.” Notwithstanding that Mr. Korwin-
 8   Szymanowski was no longer employed by Bombardier and had never entered a post-employment
 9   non-compete agreement, Bombardier asserted that Mr. Korwin-Szymanowski’s recruitment
10   activities “unquestionably constitute[] a breach of [his] confidentiality duty and also a breach of
11   contract.” Citing no authority, Bombardier asserted that “[c]ourts have routinely reached the
12   conclusion that former employees are not allowed to facilitate the piracy of employees from their
13   former employer” and that “[i]n these situations, employees and their new employer are liable
14   for the conspiracy to achieve such piracy.” (Dkt. 1-11.)
15            28.   Although neither AeroTEC nor Mr. Korwin-Szymanowski had done anything
16   improper, AeroTEC reluctantly conformed to Bombardier’s demands, with AeroTEC’s President
17   Lee Human advising in an October 22, 2015 email that “1) Mr. Korwin-Szymanowski has been
18   removed from this recruiting activity either directly or indirectly; 2) We have cancelled the social
19   hour scheduled for tonight at Hangar 1; 3) We have moved recruitment trucks away from your
20   facilities.” (See Dkt. 105-1 at 2.) As Mr. Human later explained, AeroTEC “did not agree with
21   Bombardier’s claims of impropriety,” but AeroTEC nevertheless “decided to cancel the
22   impending social events and job fairs in Wichita and Montreal, and agreed Michel [Korwin-
23   Szymanowski] would not contact any Bombardier employees going forward,” in part because
24   AeroTEC “had recently been invited by Bombardier to bid on a project . . . and we wanted to
25   stay in their good graces.” (Dkt. 66 at ¶ 5; see also Dkt. 60 at 3 (“AeroTEC did not, and does
26   not, agree that Korwin-Szymanowski used or possessed any such confidential information, but in
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 86                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 87 of 125




 1   an attempt to work with Bombardier, AeroTEC agreed that he would no longer be involved with
 2   the recruiting activity.”).)
 3            29.    On or about February 12, 2016, AeroTEC informed Bombardier that it intended to
 4   restart its recruiting activities in the Montreal and Wichita areas. In response, Bombardier’s
 5   Senior Director of Human Resources, Product Development Engineering stated that Bombardier
 6   was adamantly opposed to any such recruitment activities by AeroTEC. (See Dkt. 1-12 at 7.)
 7            30.    On April 26, 2016, Bombardier escalated its threats towards AeroTEC and its
 8   employees when Bombardier’s outside counsel, Peter Nohle of Jackson Lewis, sent a letter to
 9   AeroTEC’s president threatening litigation against AeroTEC and the former Bombardier
10   employees hired by AeroTEC unless, among other things, AeroTEC and the former Bombardier
11   employees entered into no-poaching agreements pursuant to which they would not directly or
12   indirectly communicate with or otherwise solicit “any current or recently departed employee of
13   Bombardier regarding any employment or similar opportunities for work outside of Bombardier
14   for a period of one year from the date of this Agreement.” (See Dkt. 1-12.) The threats issued
15   by Bombardier’s outside counsel purported to be based on legal obligations and/or restrictions
16   that Bombardier inaccurately claimed were applicable to its current and former employees by
17   operation of Bombardier’s Code of Ethics and Business Conduct, and on Bombardier’s claim
18   that the recruitment-related activities of two former Bombardier employees, Mr. Korwin-
19   Szymanowski and Dale Goulding, created the risk of “substantial liability” for AeroTEC. Even
20   if those propositions were correct (and they are not), they would provide no lawful basis for the
21   wide-ranging and anticompetitive no-poaching agreement Bombardier demanded.
22            31.    In early May 2016, outside counsel for AeroTEC responded to Bombardier’s
23   April 26 demand letter, and over the following months counsel for the companies discussed the
24   terms of the additional no-poach agreement Bombardier requested. Ultimately, the companies
25   did not execute any agreement.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 87                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 88 of 125




 1            32.   However, Bombardier’s threats towards AeroTEC succeeded in their objective of
 2   continuing to deter AeroTEC’s hiring of employees in support of the MRJ project. As stated in a
 3   June 3, 2016 letter from AeroTEC’s president to Bombardier test pilot Ed Grabman, “AeroTEC
 4   does not agree with Bombardier’s assertion that we cannot freely recruit employees of any
 5   background and the two companies are in the process of trying to work out their differences.
 6   Until this is accomplished, however, we are refraining from offering positions to any current
 7   employees of Bombardier.” (Dkt. 105-1 at 8.) Thus, AeroTEC’s ability to hire skilled labor for
 8   the MRJ program was impaired not only by the concessions Bombardier had coerced AeroTEC
 9   to make, but also by Bombardier’s subsequent threats of legal action against AeroTEC.
10            33.   Around this time, Bombardier began issuing similar threats to Mitsubishi. On
11   June 3, 2016, Bombardier’s Vice President of Contracts and Legal Services, Christian Poupart,
12   sent an email to the Managing Counsel of MHI, Luke Walker, regarding Bombardier’s
13   “concern[]” that “AeroTEC . . . has recently been soliciting and recruiting a number of key
14   employees from our Flight [T]est Center, despite being asked by us on numerous occasions to
15   cease and desist from that practice” and that “some of these former Bombardier employees have
16   been transferred to MHI or are working on the MRJ flight test program.” (Dkt. 1-14.) Alluding
17   vaguely to the “concern[]” that undefined “Bombardier proprietary methods and know-how”
18   would “inevitably be transferred and used by AeroTEC or MHI for the purpose of their flight
19   testing activities,” Mr. Poupart requested Mr. Walker’s “assistance in ensuring that this practice
20   of soliciting and hiring Bombardier key flight testing employees ceases immediately . . . .” In
21   response, Mr. Walker requested that Mr. Poupart provide “the non-solicitation agreement that
22   Bombardier believes prohibits AeroTEC from recruiting Bombardier employees” in addition to
23   “any of the correspondence that you have had with AeroTEC.” Mr. Poupart did not respond to
24   Mr. Walker’s request.
25            34.   On July 14, 2016, Mr. Poupart sent a letter to Mr. Walker expressing objections to
26   a job fair scheduled to take place over the following two days in Montreal. (Dkt. 1-15.) As
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 88                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 89 of 125




 1   indicated in the newspaper advertisement for the job fair referenced in Mr. Poupart’s letter,
 2   MITAC was at that point “looking to hire over 200 Aircraft Systems Engineers who can work on
 3   Certification activities for MRJ aircraft in Japan.” (Dkt. 1-10 at 134-35.) After acknowledging
 4   the lawful intent of the job fair and that the promotional materials were not “directly aimed at
 5   Bombardier employees,” Mr. Poupart nevertheless insinuated that Mitsubishi’s holding of the
 6   job fair was illegal. Without citation to authority or explanation of how Mitsubishi’s conduct
 7   was wrongful, Mr. Poupart claimed that “[c]ourts have routinely reached the conclusion that
 8   massive solicitation that cause (sic) irreversible damages to a business is prohibited. In these
 9   situations, employees and their new employer can be held jointly liable for the prejudice caused
10   by such practice.” Then, without contending or suggesting that any previously-departed
11   Bombardier employee had in fact misappropriated any Bombardier intellectual property, Mr.
12   Poupart “remind[ed]” Mr. Walker that any such hypothetical misappropriation would be
13   wrongful. Mr. Poupart concluded by stating that “[w]e trust you understand the seriousness of
14   the situation and ask that MHI refrains from engaging in any illegal activity that could cause
15   Bombardier to suffer damages, failing which we reserve all of our rights against MHI, including
16   our right to institute legal proceeding (sic) against MHI without any further notice.”
17            35.   Three weeks later, Bombardier escalated its threats against MHI. On August 5,
18   2016, Alain Bellemare, the President and Chief Executive Officer of Bombardier, sent a letter to
19   Hideaki Omiya, the Chairman of the Board of MHI, in which he described the two companies’
20   partnership “on various aircraft programs for several decades” and how they have “had to face
21   and resolve several issues in order to continue enjoying a mutually beneficial relationship.”
22   (Dkt. 1-16.) After making a request for MHI’s cooperation on certain payment terms related to
23   the companies’ supply contract, Mr. Bellemare referred Mr. Omiya to an attached letter—
24   Mr. Poupart’s July 14, 2016, letter to Mr. Walker—and implicitly threatened the continuation of
25   the supply relationship between Bombardier and MHI unless MHI ceased the solicitation of
26   Bombardier employees. Mr. Bellemare wrote: “You will appreciate the fact that the relationship
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 89                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 90 of 125




 1   between our two companies must be based on trust. As key suppliers, we expect Mitsubishi not
 2   to cause harm to Bombardier by engaging in massive solicitation of our engineers.” The letter
 3   concluded with the not-so-subtle threat that “[t]he long standing partnership between Bombardier
 4   and MHI has been a successful one and I trust that MHI will continue to be [a] key supplier and
 5   will support Bombardier in light of the current market conditions.”
 6            36.   In response to Mr. Bellemare’s letter, on August 22, 2016, Hiromichi Morimoto,
 7   the President of MITAC, wrote to Mr. Bellemare to acknowledge that MITAC was “currently
 8   engaged in an aircraft development program in Japan and North America and due to our need for
 9   qualified engineers, we have recently carried out various recruiting activities, including job fairs,
10   in several North American cities with an aviation industry presence.” (Dkt. 105-1 at 11.) He
11   went on to assure Mr. Bellemare that MITAC was acting within the law and not attempting to
12   harm Bombardier’s business:
13                  We are confident that all our recruiting activities held, or to be held,
                    fully comply with all applicable laws and regulations, and moreover,
14                  should be considered routine and customary for any company in our
                    industry seeking qualified employees. With respect to your
15                  concerns, please be assured that these recruiting activities were not
                    and are not intended to harm or target Bombardier’s business.
16                  Further, Mitsubishi Aircraft Corporation, like MHI and all other
                    MHI group companies, has a strong commitment to respect the
17                  intellectual property rights of all third parties, and we take
                    appropriate measures in this respect with all new employees.
18
              37.   Mr. Bellemare did not reply to Mr. Morimoto’s letter or otherwise respond to
19
     MITAC. Instead, Mr. Bellemare opted to send a second letter to the Chairman of the Board of
20
     MHI, again implicitly threatening the MHI-Bombardier supply relationship on the basis of
21
     MITAC’s lawful efforts to compete with Bombardier. (Dkt. 1-17.) In a January 27, 2017 letter
22
     to Mr. Omiya, Mr. Bellemare complained that “despite my [August 5, 2016] letter . . . MHI
23
     continues to actively solicit and hire key employees of Bombardier.” Without evidence or
24
     explanation—but with an acknowledgement that Bombardier’s fear of competition in the
25
     regional jet market underpinned its threats—Mr. Bellemare asserted that “we have reasons to
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                  Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 90                                                Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 91 of 125




 1   believe that the employees recruited by MHI will use the intellectual property owned by
 2   Bombardier to assist MHI in developing the MRJ aircraft which will compete against
 3   Bombardier aircraft” and requested that Mr. Omiya “[t]ake note that my team is instructed to
 4   take all necessary actions to ensure the protection of the intellectual property of Bombardier and
 5   its know-how.” Mr. Bellemare concluded by again implicitly threatening the MHI-Bombardier
 6   supply relationship should MITAC’s lawful hiring activities continue, stating that “[i]n light of
 7   the long standing partnership between our corporations, I trust that I can count on your
 8   cooperation in putting an end to the solicitation of our employees by MHI.”
 9            38.   Bombardier’s threats to the MHI-Bombardier supply relationship—and its
10   acknowledgment that potential competition from the MRJ animated those threats—did not
11   emanate only from its President and CEO. On August 30, 2016, Bombardier’s Chief
12   Procurement Officer, Nico Buchholz, issued similar threats to the President of MHI Canada
13   Aerospace, Inc., Mike McCarthy. (Dkt. 105-1 at 13.) After noting that MHI was a “valued
14   supplier of Bombardier,” Mr. Buchholz complained that MHI “has been recruiting several
15   Bombardier employees to work on the MRJ program” and that this recruitment was “contrary to
16   what we expect from a long term business partner such as MHI.” The letter made clear that
17   Bombardier feared the competition posed by the MRJ, and that the competition was the primary
18   basis for the company’s threats and demands. According to Mr. Buchholz, Mitsubishi’s hiring
19   activity “raises serious concerns that valuable knowledge and know-how will be transferred to
20   MHI and put to use to accelerate the development and entry of the MRJ aircraft which will
21   compete with our commercial aircraft programs.” Mr. Buchholz stated that Bombardier had
22   “notified MHI’s head office of this issue and have asked that MHI refrain from hiring
23   Bombardier employees. Unfortunately, our request seems to have been ignored. I'm asking your
24   assistance in getting this issue permanently resolved: MHI, as a valued supplier to Bombardier,
25   must stop recruiting Bombardier employees. I trust that you understand the seriousness of the
26   situation and that I can count on your cooperation.”
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 91                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 92 of 125




 1            39.   In early 2017, Bombardier again escalated its pressure and threats against
 2   Mitsubishi, this time through outside counsel. In a “Letter of Demand” dated February 17, 2017
 3   and addressed to Mr. Morimoto of MITAC, Marianne Plamondon of the Norton Rose Fulbright
 4   law firm formally demanded that the solicitation of Bombardier employees cease. (Dkt. 1-18.)
 5   Ms. Plamondon asserted that “by targeting and soliciting key employees at Bombardier[,]
 6   Mitsubishi is (i) knowingly destabilising Bombardier’s aircraft activities which constitutes unfair
 7   competition and (ii) acquiring proprietary information belonging to Bombardier to accelerate the
 8   development and entry into service of the MRJ aircraft.” The letter identified 26 former
 9   Bombardier Product Development and Engineering employees who had allegedly been hired
10   directly or indirectly by Mitsubishi since the summer of 2015, claiming that “Mitsubishi
11   continues to target and solicit key employees who possess confidential information essential to
12   the development of the MRJ program and to meeting certification requirements.” While
13   acknowledging that the recruited employees in question possessed skills and abilities important
14   to Mitsubishi’s effort to compete in the regional jet market, Ms. Plamondon attempted to portray
15   that recruitment as an attack on Bombardier, asserting that Mitsubishi’s “solicitation of
16   Bombardier’s employees [was] an attempt to destabilise and disrupt the internal affairs of a
17   competitor, and obstruct their activities and aircraft development and launch,” claiming that this
18   “constitutes illegal and unfair competition towards Bombardier and engages Mitsubishi’s
19   liability and the liability of Bombardier’s former employees towards Bombardier.” Ms.
20   Plamondon explicitly acknowledged that the employees’ own “know-how” was valuable to
21   Mitsubishi, but nonetheless she appeared to believe that merely by hiring highly-skilled and
22   specialized engineers and test pilots from Bombardier, Mitsubishi was acquiring “trade secrets”
23   and “proprietary information” belonging to Bombardier. According to Ms. Plamondon:
24                  The employees targeted by Mitsubishi are highly skilled and
                    specialized engineers and test pilots, many of whom held key
25                  positions during their employment at Bombardier. More
                    importantly, the know-how and trade secrets acquired by these
26                  employees can hardly be acquired outside the context of the
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 92                                              Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 93 of 125




 1                      development of new aircraft programs. This information is both rare
                        and extremely valuable. We have every reason to believe these
 2                      employees are now assigned to the MRJ program, which raises
                        important questions regarding the disclosure of proprietary
 3                      information, especially in the wake of recent press highlighting
                        Mitsubishi’s difficulties and lack of expertise.
 4
     The letter warned Mitsubishi that unless it took “immediate corrective action,” Bombardier “will
 5
     have no other option than to take more formal legal action” against it. Bombardier demanded
 6
     that Mitsubishi “immediately cease any behavior which constitutes unfair competition”—
 7
     behavior that, although not explicitly defined, was evident from the remainder of the letter to
 8
     mean the hiring of Bombardier employees. Bombardier also demanded that Mitsubishi
 9
     “[r]equire all former employees of Bombardier to sign agreements undertaking not to solicit
10
     employees of Bombardier” and to “[t]ake any and all necessary measures to ensure that the
11
     agreements are respected by former employees of Bombardier and inform Bombardier of such
12
     measures.” The letter concluded by demanding that Mitsubishi confirm in writing by February
13
     28, 2017 that it would accede to Bombardier’s no-poach agreement.
14
              40.       Bombardier’s over-the-top accusations about the “destabilization” of its business
15
     through the loss of a few dozen employees were not only unsupported by any facts set forth in
16
     Ms. Plamondon’s letter, they were also demonstrably false. Indeed, Ms. Plamondon made no
17
     mention that Bombardier was laying off substantial numbers of its own employees at the same
18
     time, including many of its most important employees in its aircraft business. For example, as
19
     reported in news media:
20

21                     In 2014, well before the first recruiting activity by AeroTEC,
                        Bombardier eliminated 2,900 positions worldwide.
22
                       In May 2015, Bombardier announced that it was cutting 1,750
23                      jobs, including 1,000 positions at the company’s facility in
                        Montreal and 480 at its facility in Toronto. Positions eliminated in
24
                        2015 would eventually total 2,750.
25
                       In February 2016, Bombardier announced that it would cut 10
26                      percent of its workforce over two years.

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                    1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 93                                                  Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     144470447.1                                                                  Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 94 of 125




 1

 2                     In October 2016, Bombardier cut 7,500 positions worldwide,
                        including 1,500 in Quebec. This itself constituted more than 10
 3                      percent of Bombardier’s worldwide workforce.

 4                     In February 2017—the very month of Ms. Plamondon’s letter—
                        Bombardier announced that it would be eliminating another 7,000
 5
                        positions worldwide, including 2,800 in Canada (more than 10
 6                      percent of its remaining Canadian workforce) and 220 in
                        Wichita. Of these 7,000 positions, all but 150 would be in product
 7                      development and engineering.

 8   In light of these substantial and ongoing job cuts, it is implausible that MITAC’s recruitment and

 9   hiring of 26 employees could “destabilize” Bombardier, particularly given Bombardier’s vast

10   size. According to Bombardier’s first amended complaint in this litigation, Bombardier employs

11   over 69,000 persons worldwide—even after the significant job cuts over the past several years—

12   including more than 29,000 persons who work in Bombardier’s Aerospace division. (See Dkt.

13   143 at 9.)

14            41.       MITAC refused to accede to Bombardier’s anticompetitive demands. By letter

15   dated March 9, 2017, MITAC’s outside counsel, W. Jay DeVecchio of Morrison Foerster,

16   rejected the accusations in Ms. Plamondon’s letter and explained that MITAC would not enter an

17   agreement with Bombardier in violation of the antitrust laws. (Dkt. 105-1 at 15-18.) As Mr.

18   DeVecchio explained:

19                      MITAC has not acted improperly in any way in connection with its
                        hiring activities. MITAC has no legal or other obligation to
20                      Bombardier to refrain from exploring free-market hiring
                        opportunities with potential employees. Furthermore, to engage in
21                      any such no-poaching agreement with Bombardier could create
                        potential antitrust liability for both MITAC and Bombardier.
22                      MITAC accordingly strongly urges Bombardier to cease its repeated
                        attempts to induce MITAC into such an agreement.
23
                        To be clear, MITAC’s only intent in its hiring activities is to meet
24                      its human resources needs. MITAC does not have any intent to
                        destabilize Bombardier’s aircraft activities, to acquire Bombardier’s
25                      proprietary information, or otherwise to harm Bombardier in any
                        way.
26
     Mr. DeVecchio continued, emphasizing the lack of factual support for Bombardier's assertions:
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                             Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                             1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 94                                            Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     144470447.1                                                                  Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 95 of 125




 1                  Bombardier unjustifiably accuses MITAC of soliciting key
                    employees at Bombardier to “knowingly destabili[ze] Bombardier’s
 2                  aircraft activities” and “acquir[e] proprietary information belonging
                    to Bombardier.” Bombardier ascribes these motives to MITAC
 3                  without providing any support, pointing only to the fact that
                    MITAC, at times, has hired employees who previously worked for
 4                  Bombardier. However, the fact that some of MITAC’s employees
                    have previously worked for Bombardier is hardly surprising, as both
 5                  companies rely on a relatively limited pool of highly-skilled and
                    specialized engineers to support their product lines. Bombardier also
 6                  speculates that MITAC held a job fair in Montreal for the sole
                    purpose of soliciting Bombardier employees, despite Montreal's
 7                  being one of the top five largest hubs for aerospace jobs in North
                    America. MITAC estimates that three-fourths of the nearly 150
 8                  attendees were not employed by Bombardier. We also note that
                    MITAC held job fairs in various other North American cities for the
 9                  same recruiting reasons as mentioned above.
10                  In any event, MITAC is free to explore hiring possibilities with
                    whomever it pleases, regardless of any past or present employment
11                  by Bombardier, absent a Bombardier employee’s raising an express,
                    written employment agreement restriction by Bombardier against
12                  future employment by MITAC. We are unaware of any such
                    enforceable “noncompete” agreements, and you have conspicuously
13                  failed to mention any.
14   Mr. DeVecchio then responded to Bombardier’s speculative allegations that the hiring of

15   Bombardier employees was part of a plot to improperly acquire Bombardier’s trade secrets and

16   proprietary information:

17                  Bombardier expresses its concern that former Bombardier
                    employees might disclose Bombardier’s proprietary information or
18                  trade secrets, although Bombardier does not identify a single
                    instance where such information was divulged or used, nor indeed
19                  does Bombardier identify with any specificity any trade secrets the
                    former employees might usurp. Lacking these facts, Bombardier
20                  attempts to support its speculation by referring to a MITAC press
                    release and two news articles that indicate MITAC currently is
21                  working to meet certification requirements for its MRJ aircraft.
                    Certification requirements, however, are published in regulations
22                  and publicly available. Therefore, this assertion rests on two equally
                    implausible premises: First, that only Bombardier engineers have
23                  the know-how and information necessary to meet these
                    governmental and industry-wide certification standards; and second
24                  that knowledge of these certification standards is a trade secret of
                    Bombardier. Neither of these premises is accurate.
25
                    Without any allegation, much less fact, that particular and
26                  specifically-identified Bombardier trade secrets exist that are being
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 95                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 96 of 125




 1                  or are threatened to be disclosed, Bombardier is left only with the
                    implication that employees are not allowed to carry general know-
 2                  how with them in their new employment endeavors. This is contrary
                    to common sense and experience, and certainly is not the law.
 3
     After observing that Bombardier had failed to respond to MITAC’s requests to specifically
 4
     identify former employees improperly disclosing Bombardier's trade secrets or breaching
 5
     confidential or nondisclosure agreements, Mr. DeVecchio explained the procedures that MITAC
 6
     employs to prevent such disclosures:
 7
                    New employees are instructed not to bring any proprietary
 8                  information or materials from their former employers, and they are
                    further instructed not to use, release, or disclose any such
 9                  information in the course of their employment at MITAC. These
                    requirements also are embedded in MITAC's Code of Ethics.
10                  Indeed, many if not all of Bombardier’s former employees were
                    specifically admonished not to bring over, disclose, or otherwise
11                  misappropriate Bombardier trade secrets or confidential
                    information.
12
     Finally, Mr. DeVecchio noted the lack of a legal basis for Bombardier’s demands and further
13
     explained that the agreement Bombardier was seeking from MITAC likely was illegal:
14
                    MITAC has no legal obligation to cease soliciting or hiring
15                  Bombardier's employees. Yet, as your letter notes, Bombardier
                    repeatedly has attempted to induce MITAC to agree not to solicit or
16                  not to hire Bombardier's employees. In doing so, Bombardier has
                    not identified any lawful basis for restricting competition between
17                  Bombardier and MITAC in hiring employees. Conversely, the U.S.
                    Department of Justice and Federal Trade Commission recently
18                  issued formal guidance instructing that such agreements may be
                    unlawful. This guidance instructs businesses that “[a]n individual is
19                  likely breaking the antitrust law if he or she ... agrees with
                    individual(s) at another company to refuse to solicit or hire that other
20                  company's employees (so-called “no poaching” agreements).” See
                    https://www.justice.gov/atr/file/903511/download at 3, 6. This is
21                  not a hypothetical concern. The Justice Department has brought
                    several actions, including two cases in which at least one company
22                  “agreed to limit its hiring of employees who currently work at a
                    competitor.” Id. at 4 (note that both cases involved the hiring of
23                  “highly skilled and specialized engineers”). The agency further
                    warns that it “will criminally investigate allegations that employers
24                  have agreed among themselves ... not to solicit or hire each others’
                    employees,” and that naked “no-poaching” agreements could
25                  expose the companies involved to “substantial criminal and civil
                    liability.” Id. at 4, 6.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                  Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 96                                                Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 97 of 125




 1            42.   By letter dated April 12, 2017, Ms. Plamondon responded to Mr. DeVecchio’s
 2   letter, accusing Mr. DeVecchio of acting inappropriately and in bad faith by requesting factual
 3   support for Bombardier’s assertion that MITAC’s hiring practices were destabilizing
 4   Bombardier’s business or were otherwise unlawful. (Dkt. 105-1 at 20-22.) Rather than provide
 5   any such evidence of “destabilization” of Bombardier, Ms. Plamondon suggested that because
 6   the employees in question were important to MITAC’s certification efforts, the hiring of these
 7   individuals necessarily constituted “unfair competition.” Tellingly, Ms. Plamondon again made
 8   no mention that Bombardier had been laying off its own employees or that its CSeries aircraft,
 9   the CS100 and CS300, had already been awarded certification. Misstating the law—and making
10   clear that Bombardier’s primary concern was not the “destabilization” of its business but rather
11   competition from the MRJ—Ms. Plamondon wrote that “We reiterate that the targeting by
12   MITAC of Bombardier’s employees for a project which is in direct competition with
13   Bombardier’s activities is clearly unfair competition under Quebec law” and falsely accused
14   MITAC of engaging in the “unlawful misappropriation of Bombardier’s competitive advantage.”
15   Ms. Plamondon did not dispute that the no-poaching agreement demanded by Bombardier would
16   violate the U.S. antitrust laws. Instead, she stated Bombardier’s view that the Sherman Act is
17   “not directly applicable in Canada” and claimed that the demanded agreement was not a per se
18   violation of Canada’s Competition Act. The letter concluded by reiterating Bombardier’s threat
19   that “any further solicitation of Bombardier's employees by MITAC at this stage with the aim of
20   further destabilising Bombardier’s activities will be firmly contested.”
21            43.   Mr. DeVecchio responded on behalf of MITAC on May 1, 2017, writing to Ms.
22   Plamondon: “We have received your response of April 12, 2017, and disagree with and reject
23   every assertion you have made about MITAC’s actions and motivations. Although we are
24   always available for constructive discussions, MITAC has done nothing wrong, and we consider
25   this matter to be closed.” (Dkt. 105-1 at 24.)
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 97                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 98 of 125




 1            44.   Bombardier’s attempts to prevent Mitsubishi and AeroTEC from exercising their
 2   right to recruit and hire Bombardier employees were not limited to its baseless threats against the
 3   companies. Rather, in parallel with those threats, Bombardier sent dozens of threatening letters
 4   to former Bombardier employees and individuals considering employment opportunities in
 5   connection with the MRJ program. On March 2-3, 2017, Bombardier, through its outside
 6   counsel at Norton Rose Fulbright, sent a “letter of demand” to no fewer than 37 former
 7   Bombardier employees. (See, e.g., Dkt. 105-1 at 26-28.) Similar letters were sent to no fewer
 8   than four other former Bombardier employees on April 13, 2017. (See, e.g., Dkt. 105-1 at 30-
 9   33.) The letters contended that the former employees were in possession of undefined
10   “confidential information” that the individuals were purportedly “obligated contractually and
11   legally to protect.” Noting that “MITAC carries on activities that compete directly with the
12   activities of Bombardier,” the letters stated that the former employees were obligated, among
13   other things, “not to solicit, directly or indirectly, our client’s employees in order to induce them
14   to leave.” The letters concluded by stating that “Should you fail to comply fully with all of your
15   contractual and legal obligations, our client has instructed us to institute against you, without
16   further notice or delay, any and all legal proceedings as are appropriate and necessary, including
17   injunction proceedings . . . DO GOVERN YOURSELF ACCORDINGLY.”
18            45.   Bombardier also issued ultimatums to its own employees that led those employees
19   to delay the start of their employment on the MRJ project. For example, on February 17, 2017,
20   Andrius Knystautas, then a Principal Engineering Specialist and Section Chief of Flight
21   Simulation at Bombardier, announced to Bombardier that he was resigning effective March 2,
22   2017. On March 2, 2017—Mr. Knystautas’ planned last day of employment—Bombardier
23   (through its outside counsel at Norton Rose Fulbright) demanded that Mr. Knystautas continue
24   working at Bombardier for an additional ten weeks. (Dkt. 105-1 at 35-38.) Mr. Knystautas
25   responded by stating his disagreement with Bombardier’s demand but offering to extend his end
26   date so as to provide a six-week notice period which, on account of overtime worked, would
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 98                                                Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 99 of 125




 1   make his last day of work at Bombardier March 24, 2017. (Dkt. 105-1 at 40, 42.) In response,
 2   Bombardier refused to shorten the notice period it had demanded. (Dkt. 105-1 at 44.)
 3   Ultimately, Mr. Knystautas agreed to continue working at Bombardier until April 7, 2017, weeks
 4   after Mr. Knystautas’ original scheduled start date with MITAC. (Dkt. 105-1 at 46.) Similarly,
 5   on August 1, 2017, Bombardier demanded that Jeff Kirdeikis, then a Principal Engineering
 6   Specialist, provide eight weeks’ advance notice of his departure, and in doing so extend his
 7   announced end date at Bombardier and scheduled start date at MITAC. Ultimately, Mr.
 8   Kirdeikis agreed to extend his end date until late August, delaying his anticipated start date at
 9   MITAC.
10            46.   On information and belief, Bombardier has taken additional actions designed to
11   limit the mobility of its employees, including by notifying employees that if they accept work on
12   the MRJ project, they will be blacklisted from any future work at Bombardier.
13            47.   As part of its predatory scheme to impede competition from the MRJ, Bombardier
14   filed its original complaint in this action on October 19, 2018, alleging claims of trade secret
15   misappropriation against MITAC, MITAC America, AeroTEC, and former Bombardier
16   employees Laurus Basson, Marc-Antoine Delarche, Cindy Dorneval, Michel Korwin-
17   Szymanowski, and Keith Ayre; tortious interference with contractual relationship and/or
18   business expectancy against MITAC, MITAC America, AeroTEC, and Mr. Korwin-
19   Szymanowski; and breach of contract against Mr. Basson, Mr. Delarche, and Mrs. Dorneval.
20   Bombardier also named as defendants 88 “John and/or Jane Does,” identified only as former
21   Bombardier employees now employed by MITAC, MITAC America, or AeroTEC or otherwise
22   “working actively on the Mitsubishi Regional Jet project.” (See Dkt. 1.) In its prayer for relief,
23   Bombardier sought, among other things, “a preliminary and permanent injunction prohibiting
24   MITAC, MITAC America, AeroTEC, and all those employed by, or acting in concert with, any
25   of them from continuing to recruit personnel from Bombardier for the improper purpose of
26   obtaining Bombardier confidential, proprietary, and/or trade secret information[.]” (Id. at 90.)
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 99                                               Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 100 of 125




 1            48.   Also on October 19, 2018, Bombardier filed a motion for preliminary injunction
 2   against MITAC America, AeroTEC, Mr. Basson, Mr. Delarche, and Ms. Dorneval. (Dkt. 4.)
 3   Although cloaked in the language of trade secrets and propriety information, the motion and
 4   proposed order reveal that Bombardier’s primary objective in this litigation is to prevent and
 5   impede competition in the regional jet market. For example, in identifying the “irreparable
 6   harm” that it will incur if a preliminary injunction is not granted, Bombardier states that “unless
 7   the Defendants are enjoined, Bombardier’s misappropriated trade secret information stands to
 8   serve as the very foundation for a revival of the Japanese aircraft manufacturing industry as a
 9   whole.” (Id. at 20.) It adds that absent an injunction, Bombardier will “be forced to compete
10   with literally a new nation of competing aircraft manufacturers that would otherwise not exist for
11   at least several years to come.” (Id. at 21.)
12            49.   Since filing its first complaint and preliminary injunction motion, Bombardier has
13   confirmed that its objective in this litigation is to delay the certification of the MRJ. In a brief
14   submitted to the Court on December 7, 2018, Bombardier contended that any delay in the
15   schedule for its motion for a preliminary injunction could render its request for equitable relief
16   “moot” given MITAC’s “public statements that it expects to obtain regulatory certification for its
17   commercial aircraft ‘in mid-2019.’” (Dkt. 47 at 5; see also id. at 9 (“This may prove too late, as
18   MITAC Japan expects certification of its aircraft by mid-2019.”).)
19            50.   Bombardier’s second preliminary injunction motion—filed against MITAC, Mr.
20   Delarche, and Mr. Ayre on April 4, 2019, after MITAC America had filed its antitrust and unfair
21   competition counterclaims against Bombardier—repeats the brazenly anticompetitive refrain of
22   the first preliminary injunction motion. Bombardier again contends that competition from
23   MITAC constitutes irreparable harm, claiming that an injunction is necessary to prevent the
24   “revival of the Japanese aircraft manufacturing industry as a whole” and that absent an
25   injunction, Bombardier would be “forced to compete with literally a new nation of aircraft
26   manufacturers . . . .” (Dkt. 123 at 19-20.)
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                  Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 100                                                Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 101 of 125




 1            51.    Similarly, in an April 12, 2019 letter to the Court, Bombardier provided further
 2   evidence of its intent to use this litigation in an attempt to thwart competition from the MRJ.
 3   Reiterating the statements made in its December 7, 2018 letter, Bombardier claimed that a
 4   preliminary injunction was urgently needed because MRJ certification efforts have progressed
 5   and “if the Defendants successfully certify the MRJ before injunctive relief can be imposed,
 6   Bombardier’s motions become moot, and the irreparable harm awaiting Bombardier becomes
 7   unavoidable.” (Dkt. 134.)
 8            52.    Bombardier’s first amended complaint, filed on April 30, 2019, further confirms
 9   Bombardier’s anticompetitive intent. (See Dkt. 143.) While on the one hand professing concern
10   about “stifling innovation in an industry that is absolutely critical for the regional and worldwide
11   economies,” (id. at 45), Bombardier nevertheless complains of harm in the form of “accelerated
12   regional-jet-market competition.” (Id. at 7.) And despite the fact that MITAC and MITAC
13   America had never “recruit[ed] personnel from Bombardier for the improper purpose of
14   obtaining Bombardier confidential, proprietary, and/or trade secret information,” Bombardier
15   reiterated its request for an injunction barring the defendants from “continuing to recruit” from
16   Bombardier. (See id. at 115-16).
17            53.    Like its pre-litigation demands, Bombardier’s statements in this litigation confirm
18   that its primary objective here is to impede and delay entry of a nascent competitor in the
19   regional jet market. The form of relief requested by Bombardier’s complaints and preliminary
20   injunction motions evidence that Bombardier’s primary motivation is not to protect any valid
21   intellectual property rights, but rather to accomplish the illicit goal of its anticompetitive scheme.
22   Tellingly, Bombardier rejected MITAC and MITAC America’s offer to enter a private
23   agreement confirming the continued non-use and non-disclosure of the 11 supposedly secret
24   documents identified in Bombardier’s preliminary injunction motion, electing to instead make
25   public allegations in an effort to obtain a public court order that has the potential to further chill
26   employees form considering employment with MITAC and MITAC America and delay or
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                   Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 101                                                Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 102 of 125




 1   undermine sales of the MRJ. (See Dkt. 76, Ex. A; see also Dkt. 165 at 10-11.) Moreover,
 2   despite knowing about the hiring activities in support of the MRJ program at issue in its
 3   complaints since at least 2015 and knowing (or having reason to know) about the circumstances
 4   of the individual defendants’ departures for years, Bombardier waited until late 2018 to file this
 5   lawsuit. On information and belief, Bombardier delayed filing suit until the MRJ was close to
 6   entering the market and increasingly competing with the CRJ for sales so as to maximize the
 7   damage to Mitsubishi’s reputation and undermine sales of the MRJ.
 8   C.       Bombardier’s Pretextual and Meritless Excuses for its Efforts to Impede
              Competition
 9
              54.   Bombardier’s supposed justifications for demanding the cessation of hiring
10
     related to the MRJ project have shifted through the years, but the primary motivation for its
11
     actions, as established by its own statements, has remained the same: to impede or delay the
12
     formidable competition on the merits posed by the MRJ’s entry into the regional jet market.
13
              55.   As detailed above, Bombardier’s initial threats against AeroTEC lacked factual
14
     and legal merit. Among other things, Bombardier did not have a basis to enforce its Code of
15
     Ethics and Business Conduct against departed employees in the way it contended, including
16
     against Mr. Korwin-Szymanowski, nor did it have a basis for its claims that AeroTEC could face
17
     “substantial liability” as a result of its lawful hiring efforts. Moreover, the form of “relief”
18
     sought by Bombardier—that AeroTEC enter an unenforceable, anticompetitive no-poach
19
     agreement—demonstrates the bad faith nature of Bombardier’s demands.
20
              56.   Bombardier’s initial threats against Mitsubishi were similarly meritless. As
21
     explained, the June 3, 2016 demand to “cease[] immediately” the soliciting and hiring of
22
     Bombardier personnel provided no legal or factual basis beyond a vague and speculative
23
     reference to the possibility that some undefined “Bombardier proprietary methods and know-
24
     how” would “inevitably be transferred and used by AeroTEC or MHI.” The next letter, sent July
25
     14, 2016, falsely insinuated that MITAC’s planned job fair was illegal. The subsequent letters
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                  Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 102                                                Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 103 of 125




 1   from Bombardier’s President and Chief Executive Officer to MHI’s Chairman of the Board
 2   levied similarly vague and unsupported claims that Mitsubishi’s hiring practices were unlawful,
 3   threatening that the MHI-Bombardier supply relationship would be jeopardized if the hiring
 4   activities continued.
 5            57.   The demands issued to Mitsubishi by Bombardier’s outside counsel likewise
 6   sought to coerce MITAC to enter an anticompetitive no-poach agreement through baseless
 7   allegations of illegal conduct by Mitsubishi. As explained, the February 17, 2017 letter claimed
 8   that by “targeting and soliciting key employees at Bombardier[,] Mitsubishi is (i) knowingly
 9   destabilising Bombardier’s aircraft activities which constitutes unfair competition.” But the
10   letter was devoid of facts suggesting that Bombardier had been “destabilized” by the loss of the
11   26 employees identified in the letter (or otherwise), let alone that Mitsubishi had any reason to
12   know that its efforts to hire employees for the MRJ program had any such effect. In fact,
13   Bombardier had engaged in several rounds of highly-publicized layoffs, including in its aviation
14   business, and Bombardier had already completed certification activities for its CSeries aircraft.
15            58.   The February 17, 2017 letter also claimed that Mitsubishi was “(ii) acquiring
16   proprietary information belonging to Bombardier to accelerate the development and entry into
17   service of the MRJ aircraft.” But the letter identified no such “proprietary information belonging
18   to Bombardier” or “trade secrets” that had been taken by any of the departed employees, let
19   alone acquired by Mitsubishi. Indeed, as the Court recognized, “none of Bombardier’s alleged
20   [pre-litigation] requests to stop recruitment identified a specific trade secret.” (Dkt. 136 at 31).
21   The February 17, 2017 letter left little doubt that it was the employees’ own “know-how . . .
22   acquired [in] the context of the development of new aircraft programs” that Bombardier sought
23   to prevent being used on the MRJ program. Bombardier had no legal basis to stop its employees
24   from taking that know-how to Mitsubishi. Nor did Bombardier have any legal basis for its
25   demands that MITAC enter a per se illegal no-poach agreement. Nevertheless, even after
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                  Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 103                                               Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 104 of 125




 1   MITAC’s counsel pointed out the factual and legal infirmities in Bombardier’s demands,
 2   Bombardier reiterated its baseless claims in its counsel’s April 12, 2017 letter.
 3            59.   The form of “relief” requested by Bombardier further demonstrates the
 4   anticompetitive nature its pre-litigations threats and demands. Each of Bombardier’s demands to
 5   Mitsubishi and AeroTEC sought the cessation of recruitment and hiring activities in support of
 6   the MRJ project. Bombardier did not (and could not) contend that any specific trade secrets had
 7   been misappropriated by Mitsubishi or AeroTEC for use in the MRJ program, nor did
 8   Bombardier request that the companies refrain from or cease using any misappropriated trade
 9   secrets. Rather, Bombardier improperly demanded that Mitsubishi and AeroTEC cease their
10   lawful hiring activities. Indeed, Bombardier demanded that AeroTEC cease the hiring of not
11   only Bombardier’s current employees but also former employees who had already departed the
12   company.
13            60.   Bombardier’s counsel in the instant litigation has essentially confirmed that there
14   was no factual basis for Bombardier’s initial threats and demands. In a January 11, 2018 email
15   to counsel for MITAC, MITAC America, and the AeroTEC defendants, Bombardier’s counsel
16   stated that “[w]hile Bombardier certainly took issue with your clients’ recruiting tactics those
17   years ago, litigation was not necessary until (1) Bombardier discovered actual evidence of trade
18   secret misappropriation . . .” Although MITAC denies Bombardier’s counsel’s assertion
19   regarding trade secret misappropriation, counsel’s statement amounts to an unqualified
20   admission that Bombardier did not have any evidence of misappropriation at the time
21   Bombardier demanded that Mitsubishi and AeroTEC enter illegal no-poach agreements to delay
22   or disrupt certification and sale of the MRJ.
23            61.   Bombardier’s threats towards its former and then-current employees also
24   represent an improper attempt to chill the free flow of skilled labor. As suggested by the Court’s
25   Order on Motions to Dismiss, Bombardier had no legal basis to contend that its Code of Ethics
26   and Business Conduct imposed binding contractual obligations on its former employees that
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 104                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 105 of 125




 1   prevented them from seeking or accepting new employment. (See Dkt. 136 at 35.) Nor did
 2   Bombardier have a factual basis to insinuate that the dozens of recipients of its letters had acted
 3   contrary to the Bombardier Code of Ethics and Business Conduct or any provision of law. On
 4   information and belief, Bombardier’s objective in issuing these demands was to impede or delay
 5   the MRJ program.
 6            62.   Bombardier’s claims against MITAC and MITAC America in this litigation are
 7   meritless. There is no factual or legal basis for Bombardier’s claims that MITAC or MITAC
 8   America misappropriated Bombardier’s trade secrets, tortiously interfered with a valid
 9   contractual relationship or business expectancy of Bombardier, or otherwise acted unlawfully by
10   recruiting, hiring, and continuing to employ former Bombardier employees. On information and
11   belief, Bombardier’s objective in filing its original and amended complaints and preliminary
12   injunction motions was to impede or delay the development, certification, and sale of the MRJ.
13            63.   Neither MITAC nor MITAC America has acquired, possessed, used, disclosed, or
14   even had knowledge of the alleged trade secret information identified by Bombardier. In
15   particular, no one at MITAC nor MITAC America has obtained or used any of the 11 supposedly
16   secret documents identified in Bombardier’s motion for a preliminary injunction. MITAC and
17   MITAC America take precautions to ensure that newly hired employees do not transfer to
18   MITAC and MITAC America, or use in their work for MITAC and MITAC America, trade
19   secrets or other confidential or proprietary information that they acquired from former
20   employers. New employees are instructed not to bring any proprietary information or materials
21   from their former employers, and they are further instructed not to use, release, or disclose any
22   such information during their employment at MITAC or MITAC America. These requirements
23   are embedded in MITAC’s Code of Ethics. On information and belief, the same precautions are
24   taken with respect to persons hired by MITAC’s partners, such as AeroTEC, who perform work
25   on projects for MITAC or MITAC America. Consistent with these policies, on information and
26   belief, many if not all of the former Bombardier employees hired by AeroTEC were specifically
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 105                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 106 of 125




 1   admonished not to bring with them, disclose, or otherwise misappropriate Bombardier trade
 2   secrets or confidential information. In any event, the alleged trade secrets identified by
 3   Bombardier would have been of no use to the development, certification, and sale of the MRJ by
 4   MITAC and MITAC America.
 5            64.   Even if Bombardier had a basis to allege that MITAC or MITAC America had
 6   obtained Bombardier information, Bombardier’s claims would lack merit insofar as the
 7   documents and information that Bombardier contends constitutes legally-protectable trade
 8   secrets are not legally-protectable trade secrets because, among other things, such information is
 9   publicly available and/or was provided to Bombardier by government agencies.
10            65.   The baselessness of Bombardier’s trade secret misappropriation claims against
11   MITAC America is reflected in part by the Court’s Order on Motions to Dismiss, which found
12   that Bombardier’s claim did not pass muster even at the pleading stage because the original
13   complaint “fail[ed] to allege that MITAC America knew or had reason to know that it
14   improperly acquired or used Bombardier’s trade secrets.” (Dkt. 136 at 19.) Rather than
15   acknowledge the baselessness of its claim against MITAC America, Bombardier instead doubled
16   down by reasserting the claim in its amended complaint—not on the basis of any new allegations
17   regarding MITAC America’s conduct, but rather based on the contrived theories that MITAC
18   America operates as an “alter ego” of MITAC and that AeroTEC employee Mr. Korwin-
19   Szymanowski is an “agent” of MITAC America. (See Dkt. 143.) Both theories are based on
20   allegations that Bombardier could have made in its original complaint, underscoring that
21   Bombardier is now grasping at straws in an effort to see that its claims against MITAC America
22   proceed past the pleading stage. Notably, Bombardier also failed to add any new allegations
23   regarding MITAC’s conduct. (See id.) Although MITAC has chosen not to file a motion to
24   dismiss Bombardier’s first amended complaint, it is confident that the baselessness of
25   Bombardier’s claims against MITAC will be established during the course of this case.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 106                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 107 of 125




 1            66.    On information and belief, Bombardier’s claims against AeroTEC in this
 2   litigation are meritless because, among other things, AeroTEC: has not acquired, possessed,
 3   used, or disclosed the alleged trade secret information identified by Bombardier; has not
 4   tortiously interfered with a valid contractual relationship or business expectancy of Bombardier;
 5   and has not otherwise acted unlawfully by recruiting, hiring, and continuing to employ former
 6   Bombardier employees.
 7            67.   On information and belief, Bombardier’s claims against the individual defendants
 8   in this litigation are meritless because, among other things, none of the individual defendants:
 9   used any Bombardier trade secrets in performing work on the MRJ project; transferred any
10   documents containing Bombardier trade secrets to any AeroTEC, MITAC, or MITAC America
11   computer; disclosed any Bombardier trade secrets to any persons employed by AeroTEC,
12   MITAC, or MITAC America; or discussed any Bombardier trade secrets with other persons
13   employed by AeroTEC, MITAC, or MITAC America.
14            68.   On information and belief, none of the individual defendants who allegedly sent
15   Bombardier documents to their personal email accounts did so for the purpose of
16   misappropriating those documents or Bombardier’s trade secrets or other proprietary
17   information. Rather, each did so for the purpose of conducting work that they had been assigned
18   to do for Bombardier or for other reasons unrelated to the individuals’ subsequent work on the
19   MRJ project. Moreover, it was a common practice for Bombardier employees to send
20   Bombardier documents to their home email systems so that they could work on and complete
21   work assignments at home.
22            69.   The baselessness of Bombardier’s claims is exemplified by obvious shortcomings
23   in its allegations. For example, Bombardier knew or should have known that the 11 purportedly
24   “secret” documents identified in Bombardier’s preliminary injunction motions would not be
25   useful to MITAC or MITAC America because the MRJ has a very different design than any
26   Bombardier plane and the certifying body for the MRJ—the Japan Civil Aviation Bureau—is
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 107                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 108 of 125




 1   very different from Transport Canada Civil Aviation, the government agency that certifies
 2   Bombardier’s planes. (See also Dkt. 165 at 3-4.) Bombardier also knew or should have known
 3   that its allegations about Mr. Ayre’s supposed disclosure of “trade secret information pertaining
 4   to Fire Detection and Extinguishing (“FIDEX”) and related System Safety Analysis (“SSA”)”
 5   show no misconduct whatsoever by Mr. Ayre or any other defendant. (See Dkt. 143 at 20-21.)
 6   To the contrary, it is readily apparent from the content of the documents referenced in
 7   Bombardier’s first amended complaint that Mr. Ayre was describing a flaw with Bombardier’s
 8   C-Series aircraft that Mr. Ayre sought to ensure would be addressed after his departure in order
 9   to ensure the safety of the C-Series----a benefit to Bombardier. Bombardier likewise has no basis
10   for its allegation that Mr. Ayre’s August 18, 2016 draft email to Mr. Koki Fukuda of MITAC
11   contains any Bombardier trade secret information, let alone that the information would be useful
12   to MRJ certification. (See Dkt. 146 at 5.) To the contrary, the draft email merely includes
13   publicly available information regarding Federal Aviation Authority’s regulatory requirements.
14   (See Dkt. No. 127 Exs. A and B; see also Dkt. 160 at 7-9). These are but some of the many
15   examples demonstrating that Bombardier’s claims against MITAC and MITAC America lack
16   merit.
17            70.   On information and belief, none of the Bombardier documents that the individual
18   defendants allegedly sent to their personal email accounts contained trade secret information that
19   would have been of use in the development, manufacture, or certification of the MRJ because of,
20   among other things, the significant differences between the MRJ and Bombardier’s jet aircraft,
21   including but not limited to different systems (e.g., different flap skew detection systems and
22   different pitot-static systems) and different engines. Bombardier knew or should have known
23   that the Bombardier documents that the individual defendants allegedly sent to their home email
24   systems contained no trade secret information that would have been of use in the development,
25   manufacture, or certification of the MRJ.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 108                                             Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 109 of 125




 1   D.       The Relevant Market and Bombardier’s Market Power
 2            71.   The relevant market of commerce in which to analyze the effects of Bombardier’s

 3   anticompetitive scheme is the market for single-aisle, turbofan-powered commercial aircraft with

 4   seating capacity for 50 to 100 passengers and flight ranges up to approximately 2,500 nautical

 5   miles (the “Regional Jet Market”).

 6            72.   The Regional Jet Market is an accepted, defined market within the aerospace

 7   industry. Commercial aircraft with capacity for over 100 passengers are classified within the

 8   industry as “narrowbody” jets (such as the Boeing 737 and the Airbus A220) or even larger

 9   “widebody” jets (such as the Boeing 747 and the Airbus 330). Bombardier’s own annual market

10   forecasts acknowledge that the jet industry is segmented between “regional aircraft” with

11   capacity for up to 100 seats and jets with greater seating capacity. Similarly, Bombardier’s

12   Commercial Aircraft President Fred Cromer has stated as recently as June 2018 that the market

13   for regional jets with a maximum capacity of 100 passengers is distinct from the market for

14   narrowbody jets with capacity for over 100 passengers, acknowledging that Bombardier’s

15   CSeries family of jets (small narrowbody jets with seating capacity of 108 passengers and above,

16   now known as the Airbus A220) do not compete within the market for regional jets.

17            73.   Regional jets are not interchangeable with other commercial aircraft given their

18   differentiated passenger seating capacity, flight ranges, fuel efficiencies, operating costs, and

19   sales prices. Other commercial aircraft are not close enough substitutes to prevent Bombardier

20   and other regional jet suppliers from raising prices above competitive levels, degrading quality,

21   or reducing output for regional jets. Put simply, other commercial aircraft are not a material

22   competitive constraint on Bombardier regional jets.

23            74.   Specifically, airlines and other aerospace customers do not consider larger

24   narrowbody jets to be a reasonable substitute for regional jets, nor do they consider regional jets

25   to be a reasonable substitute for narrowbody jets. Regional jets and narrowbody jets are

26   differentiated by their passenger seating capacities, flight ranges, and costs, among other factors.

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 109                                               Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 110 of 125




 1   For example, the shorter flight range of regional jets prevents regional jets from servicing many
 2   routes that can be served only by narrowbody jets, including routes between the East and West
 3   coasts of the United States. Moreover, government regulations, airport operating restrictions,
 4   and contractual arrangements, including clauses in airline pilot contracts limiting the size of
 5   aircraft that can be flown by certain pilots, serve to reduce the interchangeability of regional jets
 6   and narrowbody jets. Regional jets and narrowbody jets are also differentiated by their initial
 7   sales price and subsequent operating costs. Larger and heavier narrowbody jets typically cost
 8   more to operate, on a trip cost basis, than smaller regional jets, and these operating costs
 9   represent most of the lifetime cost of a plane. As a result, airlines and other aerospace customers
10   are disinclined to purchase a jet with more seats or a longer flight range than needed for a
11   specific route. Narrowbody jets are not a material competitive constraint on regional jets.
12            75.   Airlines and other aerospace customers do not consider turboprop airplanes to be
13   a reasonable substitute for regional jets, nor do they consider regional jets to be a reasonable
14   substitute for turboprop airplanes. As compared to turboprop airplanes, regional jets are capable
15   of longer flight ranges, are faster, are safer, and provide superior passenger comfort, including
16   less noise and vibration. Regional jets and turboprop airplanes are also differentiated by their
17   initial sales price and subsequent operating costs. As such, turboprop airplanes are not a material
18   competitive constraint on regional jets.
19            76.   For these reasons, the Regional Jet Market is a distinct product market. The
20   relevant geographic market for regional jets is worldwide. Regional jets are manufactured by a
21   small number of companies (predominantly Bombardier and Embraer) and are capable of being
22   sold by those companies on a worldwide basis. However, the United States is the largest and
23   most important market area for regional jet manufacturers, as discussed further below.
24            77.   Bombardier has significant market power in the Regional Jet Market.
25   Bombardier’s market power in the Regional Jet Market is directly evidenced by its ability to
26   exclude or delay the entry of competition in the Regional Jet Market. Bombardier’s market
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                  1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 110                                               Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144470447.1                                                                Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 111 of 125




 1   power is further demonstrated by its significant share of the Regional Jet Market, a market which
 2   is highly concentrated with the vast majority of jets manufactured by Bombardier and Embraer
 3   and is subject to substantial barriers to entry and other conditions that serve to protect
 4   Bombardier’s market power, including Bombardier’s exclusionary conduct. On information and
 5   belief, these conditions allow Bombardier to charge supracompetitive prices for regional jets.
 6            78.      Since the launch of the original CRJ, Bombardier has held a significant share of
 7   the Regional Jet Market. From at least 2010 to present, Bombardier’s worldwide share of the
 8   Regional Jet Market has consistently been over 40%, with Bombardier’s CRJs comprising over
 9   40% of in-service regional jets worldwide as of 2018. Bombardier’s position has been even
10   more significant in the largest and most important market for regional jets, the United States. In
11   the U.S., where Bombardier’s only other active competitor in recent years has been Embraer,
12   Bombardier’s market share was 49% as of 2018.1
13            79.      Bombardier’s public statements confirm that the company expects to increase its
14   share of the Regional Jet Market in the near term. In media briefings in June 2018,
15   Bombardier’s Commercial Aircraft President Fred Cromer stated that Bombardier is actively
16   seeking to increase its share of the market through sales of its CRJ 900 and that the company
17   anticipates achieving a market share of over 50%. Mr. Cromer contended that the only
18   competition for sale of the CRJ 900 came from Embraer, apparently suggesting to the media and
19   public that the MRJ would not enter the market and compete with the CRJ 900. Indeed, Mr.
20   Cromer stated that the barriers to entry into the marketplace would effectively shield Bombardier
21   from competition from the MRJ. In response to a question about whether Bombardier viewed
22
              1
                Due to the dynamics of the Regional Jet Market discussed herein, it is appropriate to assess regional jet
23   manufacturers’ market share by reference to the number of regional jets that are in service in any given period of
     time. These dynamics include the long product lifecycle of a regional jet, the ability in many cases to extend the life
24   of an in-service regional jet through the use of aftermarket services rather than purchase a new regional jet, the fact
     that regional jet manufacturers earn revenue throughout the life of an aircraft through the provision of those
25   aftermarket services (which itself factors into the sales price for regional jets, particularly when customers agree to
     contract for the jet manufacturers’ provision of services in connection with their purchase of a new regional jet), and
26   due to the relatively small number of regional jets sold each year, which means that a firm’s sales in any given year
     may not reflect its true share of the product market.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                              Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                              1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 111                                                           Seattle, WA 98101-3099
                                                                                           Phone: 206.359.8000
     144470447.1                                                                            Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 112 of 125




 1   the MRJ as a competitive threat in the regional jet market, Mr. Cromer stated that “[i]t’s
 2   complicated to bring new technology to the marketplace . . . not only in your home country, but
 3   then to establish the footprint outside of your home country with authorities around the world,
 4   and we’ve been doing that for years and years and years and we have relationships and we know
 5   how to do it, and we know how difficult it is. So I think it is going to be challenging over time
 6   for other OEMs that are starting that process to catch up with what other established OEMs have,
 7   and that allows us to continue to make our own advancements and continue to be at the forefront
 8   of where those opportunities are.”
 9            80.       Bombardier’s power in the Regional Jet Market is augmented by substantial
10   barriers to entry, including the following:
11                     Development costs. The cost of developing a new jet is significant
                        and often exceeds initial estimates. For example, the cost of
12                      developing the MRJ was initially estimated to be $1.9 billion but
                        has increased to nearly $5 billion. Similarly, although Bombardier
13                      initially estimated that development of its narrowbody CSeries jets
                        would cost $2.1 billion, the program ultimately cost $5.4 billion.
14
                       Complexity of development and certification process.
15                      Development of a new regional jet is complex, and entry to the
                        market requires that a new jet pass through a long, complex, and
16                      difficult certification process. In addition, unanticipated
                        challenges and problems in the development and certification
17                      process are commonplace. Moreover, as explained above, the finite
                        supply of skilled engineers capable of assisting in the development
18                      and certification of regional jets serves as an additional barrier to
                        entry.
19
                       Manufacturing requirements and costs. The manufacturing of
20                      regional jets requires substantial and costly manufacturing
                        capabilities and facilities, as well as significant reliance on
21                      subcontractors and complex supply chains. Many firms are
                        incapable of making the substantial investment required to
22                      establish adequate manufacturing capabilities and facilities.
23                     Customer trust. Establishing customer trust in the operability and
                        reliability of a regional jet can present challenges, particularly for
24                      manufacturers that are seeking to enter the jet market. Establishing
                        a reliable global customer support network also requires significant
25                      investment and presents operational challenges. This is particularly
                        true given the substantial price and long-term commitment
26                      associated with the purchase of a regional jet.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                    Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                     1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 112                                                  Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     144470447.1                                                                   Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 113 of 125




 1
                       Brand loyalty and switching costs. Customers with existing fleets
 2                      comprised of a given manufacturer’s jets may be more inclined to
                        purchase additional jets from the same manufacturer rather than a
 3                      different manufacturer (particularly a new entrant) given the costs
                        associated with switching to a different manufacturer’s jets. These
 4                      switching costs include the time and expense of retraining
                        personnel (pilots, crew, and maintenance workers); the costs
 5                      associated with maintenance program changes, proving flights,
                        establishing a new spare parts inventory, equipment tooling, and
 6                      supply chain integration; and other overhead costs associated with
                        adding a new aircraft type to air operator’s certificates issued by
 7                      national aviation authorities. Loyalty to a given manufacturer’s
                        jets and personal relationships between a manufacturer’s and
 8                      customer’s personnel may also present barriers to entry to a new
                        competitor.
 9
              81.       These barriers to entry and other technical, business, and political challenges to
10
     penetrating the Regional Jet Market are so significant that government support is often necessary
11
     to the successful entry of a new jet manufacturer.
12
              82.       Both the cyclical nature of demand for regional jets and the length of a regional
13
     jet’s lifecycle can present additional barriers to entry. These interrelated factors also make
14
     certain periods of time particularly important for manufacturers’ sales of regional jets. The
15
     average lifespan of regional jets currently in service is approximately 18 years. As an in-service
16
     regional jet nears the end of its life, the owner must choose whether to replace the jet or invest in
17
     maintenance and related services to extend the life of the jet. In the United States (which is
18
     home to over 57% of all regional jets in service worldwide), the average age of regional jets
19
     currently in service is such that a large replacement wave is forecast to begin in 2022. The
20
     ability to make sales in advance of the upcoming U.S. replacement wave will be critical to
21
     regional jet manufacturers’ success, both in terms of earning revenue from initial sales and
22
     aftermarket services during the life of the aircraft, and in creating a foundation for additional
23
     sales inside and outside the U.S. The next several years are thus of vital importance to
24
     established regional jet manufacturers and new entrants alike. As a result, even a small
25
     impairment to a regional jet manufacturer’s ability to compete in the upcoming U.S. replacement
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                    Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                     1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 113                                                  Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     144470447.1                                                                   Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 114 of 125




 1   cycle could have significant ramifications for the manufacturer’s revenues and market share—
 2   and for the revenues and market shares of the manufacturer’s competitors. Accordingly, if
 3   Bombardier successfully prevents, delays, or undermines the MRJ’s availability to be sold during
 4   the upcoming U.S. replacement cycle, it could be foreclosed from capturing any meaningful
 5   share of the U.S. and global markets for many years to come, and could be foreclosed from entry
 6   entirely.
 7            83.   The barriers to entry into the Regional Jet Market increase Bombardier’s market
 8   power beyond the level suggested by the company’s market share alone. This is particularly true
 9   with respect to customers whose fleets of regional jets are already comprised in whole or in part
10   by Bombardier jets. Due to the aforementioned switching costs and brand loyalty in the current
11   duopoly market, Bombardier has greater market power with respect to customers that already
12   own or operate Bombardier jets. Entry of a new competitor could threaten Bombardier’s market
13   power with respect to these customers, particularly as they decide whether and when to replace
14   aging CRJs already in their fleet.
15            84.   The nature of regional jets and their lifecycles also make the provision of
16   aftermarket services an important source of revenue for regional jet manufacturers, including
17   Bombardier. Over the life of an in-service regional jet, manufacturers typically earn substantial
18   revenue from the sale of parts, maintenance, repair, and other services. The need for these
19   services—and thus the revenue manufacturers derive from their provision—tends to increase as a
20   jet ages. More expensive maintenance services, such as overhaul of jet engines, also tend to be
21   required later in the life of a regional jet. As a result, as a jet ages, owners are often confronted
22   with the choice of whether to extend the life of the jet through increasingly expensive
23   aftermarket maintenance and services or to instead replace the aging jet. A jet owner’s decision
24   to forego the purchase of aftermarket services provided by the jet’s manufacturer and instead to
25   purchase a new regional jet from a different manufacturer would thus have a significant impact
26   on both manufacturers’ revenue streams.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                  Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 114                                                Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 115 of 125




 1            85.   As a result of these market dynamics, even a temporary delay or impairment of
 2   the certification, development, or sale of the MRJ would have a significant impact not only on
 3   the short- and long-term prospects for the MRJ, but also for Bombardier. Indeed, any such delay
 4   or impairment would enable Bombardier to capture additional sales, including in the upcoming
 5   replacement cycle in the U.S., and allow Bombardier to gain additional revenue from the sale of
 6   aftermarket services as airlines elect to extend the lives of in-service Bombardier jets rather than
 7   purchasing new MRJs.
 8   E.       Anticompetitive Effect and Injury
 9            86.   Bombardier’s anticompetitive practices have excluded competition, reduced
10   choice, suppressed innovation, and increased barriers to entry in the Regional Jet Market. On
11   information and belief, Bombardier’s conduct has also reduced output and increased prices for
12   regional jets. As a result, Bombardier’s actions have harmed competition, regional jet
13   purchasers, engineers, and MITAC.
14            87.   Competition in the Regional Jet Market has been harmed. Bombardier has
15   delayed the entry of new competitors, reduced the movement of skilled aerospace engineers,
16   reduced choice, and suppressed innovation. By delaying the entry of new regional jets,
17   Bombardier has reduced choice and limited innovation in the Regional Jet Market. By blocking
18   and otherwise chilling the movement of skilled engineers within the market, Bombardier has
19   further diminished competitors’ ability to compete and innovate in the market. And by unfairly
20   tarnishing the image of Mitsubishi and the MRJ in the eyes of customers, Bombardier has
21   suppressed competition in the Regional Jet Market. On information and belief, this has reduced
22   output and elevated prices of regional jets above what they would have been but for
23   Bombardier’s conduct.
24            88.   Purchasers of regional jets have also been harmed in that they have fewer and less
25   innovative options for regional jets. In addition, Bombardier can maintain higher prices than
26   would otherwise prevail in the face of new competition.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 115                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 116 of 125




 1            89.   Individual engineers looking for employment related to commercial jets have also
 2   been harmed. Individual engineers and competitors for their talent are harmed by Bombardier’s
 3   campaign to impede the movement of skilled engineers. The industry is highly concentrated and
 4   news travels fast when any company or individual in the industry is sued. Bombardier’s threats
 5   and actual litigation against individual employees chills the marketplace for such talent, which
 6   will endure for several years to come.
 7            90.   MITAC has incurred antitrust injury from the violations of law alleged and would
 8   not have incurred such injury in the absence of Bombardier’s anticompetitive actions. As the
 9   direct result of Bombardier’s ongoing predatory campaign described above, MITAC has been
10   undermined or delayed in its ability to recruit, hire, and retain engineers critical to the
11   development and certification of the MRJ, which has not only risked delaying the MRJ’s
12   certification, but also impedes MITAC’s innovation and design efforts and raises MITAC’s costs
13   and the barriers to enter the Regional Jet Market.
14            91.   For example, as a result of Bombardier’s anticompetitive conduct:
15                     Recruitment and hiring efforts by MITAC, MITAC America,
                        and AeroTEC in support of the MRJ program have been
16                      undermined.
17                     AeroTEC was forced to decline to extend an offer of
                        employment to one or more Bombardier employees that would
18                      have supported the MRJ program.
19                     At least one prospective employee that MITAC America
                        intended to hire withdrew his application for employment,
20                      citing the situation between Bombardier and Mitsubishi as the
                        reason for doing so.
21
                       The start dates of at least two individuals employed in
22                      connection with the MRJ program were delayed.
23                     On information and belief, other prospective employees
                        declined to either seek or accept employment on the MRJ
24                      program, slowing the pace of hiring related to the MRJ
                        program.
25
                       The ability of MITAC, MITAC America, and AeroTEC to hire
26                      and retain employees for the MRJ program, including but not
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                  Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 116                                                Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 117 of 125




 1                       limited to highly-skilled individuals currently or formerly
                         employed by Bombardier, has been reduced, with significant
 2                       near-term and long-lasting effects on the companies.
 3            92.    MITAC has also incurred antitrust injury in the form of harm to its reputation and

 4   goodwill caused by Bombardier’s anticompetitive conduct, including its baseless claims that

 5   MITAC has misappropriated Bombardier’s trade secrets. On information and belief, the

 6   reputation and goodwill of MITAC and MITAC America among current and potential MRJ

 7   customers and suppliers has been diminished as a result of Bombardier’s conduct, with long

 8   lasting detrimental effects. Similarly, Bombardier’s insinuation that the MRJ program is built on

 9   misappropriated trade secrets may create uncertainty among current and potential MRJ

10   customers and suppliers about whether MITAC and MITAC America can be trusted business

11   partners and whether the MRJ will be able to meet development and production deadlines and

12   enter the market notwithstanding the litigation. Both harm not only MITAC’s reputation and

13   goodwill, but also its sales.

14            93.    Bombardier’s relentless threats and demands that MITAC, MITAC America, and

15   AeroTEC enter into unlawful no-poach agreements have also forced the companies to divert

16   attention and resources that could have otherwise been committed to the MRJ program, including

17   through the retention of outside counsel and mounting legal fees and costs associated with

18   responding to Bombardier’s baseless demands and legal actions.

19            94.    The effects of Bombardier’s predatory scheme harm competition, regional jet

20   purchasers, aerospace engineers, and MITAC. These harms are the types that antitrust laws were

21   designed to prevent and those harms flow directly from that which makes Bombardier’s conduct

22   unlawful. Bombardier’s practices are not reasonably necessary to accomplish any significant

23   procompetitive benefit.

24

25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                               Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 117                                             Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144470447.1                                                              Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 118 of 125




 1     COUNTERCLAIM I: ATTEMPTED MONOPOLIZATION IN VIOLATION OF THE
                          SHERMAN ACT, 15 U.S.C. § 2
 2
              95.   MITAC realleges and incorporates by reference the allegations set forth in the
 3
     preceding paragraphs as though fully set forth herein.
 4
              96.   Bombardier has market power in the Regional Jet Market and has a dangerous
 5
     probability of obtaining monopoly power.
 6
              97.   Bombardier has engaged in a scheme to expand its market power in the Regional
 7
     Jet Market, to the detriment of competition, purchasers of regional jets, aerospace engineers, and
 8
     MITAC.
 9
              98.   Bombardier’s anticompetitive and exclusionary conduct includes its ongoing
10
     actions to impede or delay the development, certification, and sale of the MRJ by (1) levying
11
     baseless threats at MITAC, MITAC America, MHI, AeroTEC, and those companies’ current and
12
     prospective employees in order to restrict the free flow of skilled labor necessary to the
13
     development and certification of the MRJ; (2) making threats against its own employees to deter
14
     them from accepting employment on the MRJ program; (3) attempting to coerce MITAC,
15
     MITAC America, MHI, and AeroTEC to enter per se unlawful no-poaching agreements in order
16
     to restrict recruitment and hiring activities in support of the MRJ program; (4) threatening the
17
     long-standing supply relationship between MHI and Bombardier in an attempt to achieve its
18
     illicit ends; and (5) initiating this litigation in an effort to delay the MRJ program and undermine
19
     sales of the MRJ. In furtherance of this scheme, Bombardier has engaged in a pattern of threats
20
     of litigation without regards to the merits and for the purpose of injuring MITAC, MITAC
21
     America, AeroTEC, and competition in the Regional Jet Market. Bombardier has also
22
     threatened and filed litigation against MITAC, MITAC America, AeroTEC, and former
23
     Bombardier employees that is objectively baseless and subjectively intended to interfere with
24
     MITAC, MITAC America, and AeroTEC’s ability to compete.
25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 118                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 119 of 125




 1            99.    Bombardier undertook the anticompetitive and exclusionary conduct alleged
 2   herein with the specific intent to acquire monopoly power in the Regional Jet Market.
 3            100.   As evidenced by Bombardier’s market share and the dynamics of the Regional Jet
 4   Market, including the significant barriers to entry to the Regional Jet Market, there is a
 5   dangerously high probability that Bombardier’s scheme to impede competition from the MRJ
 6   and monopolize the Regional Jet Market will succeed.
 7            101.   Bombardier’s conduct has no efficiency or procompetitive benefit or justification,
 8   the anticompetitive effects of its conduct outweigh any purported procompetitive justifications,
 9   and Bombardier could reasonably achieve any purported procompetitive goals through less
10   restrictive alternatives.
11            102.   Bombardier’s conduct constitutes attempted monopolization in violation of
12   Section 2 of the Sherman Act, 15 U.S.C. § 2.
13            103.   As a direct and proximate result of the unlawful conduct of Bombardier in
14   furtherance of the violations alleged, MITAC has been injured in its business and property in an
15   amount to be proved at trial and to be automatically trebled, as provided by 15 U.S.C. § 15.
16            104.   MITAC is also entitled to recover from Bombardier the cost of suit, including a
17   reasonable attorney’s fee, as provided by 15 U.S.C. § 15.
18     COUNTERCLAIM II: ATTEMPTED MONOPOLIZATION IN VIOLATION OF THE
             WASHINGTON CONSUMER PROTECTION ACT, RCW 19.86.040
19
              105.   MITAC realleges and incorporates by reference the allegations set forth in the
20
     preceding paragraphs as though fully set forth herein.
21
              106.   Bombardier has market power in the Regional Jet Market and has a dangerous
22
     probability of obtaining monopoly power.
23
              107.   Bombardier has engaged in a scheme to expand its market power in the Regional
24
     Jet Market, to the detriment of competition, purchasers of regional jets, aerospace engineers, and
25
     MITAC.
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 119                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 120 of 125




 1            108.   Bombardier’s anticompetitive and exclusionary conduct includes its ongoing
 2   actions to impede or delay the development, certification, and sale of the MRJ by (1) levying
 3   baseless threats at MITAC, MITAC America, MHI, AeroTEC, and those companies’ current and
 4   prospective employees in order to restrict the free flow of skilled labor necessary to the
 5   development and certification of the MRJ; (2) making threats against its own employees to deter
 6   them from accepting employment on the MRJ program; (3) attempting to coerce MITAC,
 7   MITAC America, MHI, and AeroTEC to enter per se unlawful no-poaching agreements in order
 8   to restrict recruitment and hiring activities in support of the MRJ program; (4) threatening the
 9   long-standing supply relationship between MHI and Bombardier in an attempt to achieve its
10   illicit ends; and (5) initiating this litigation in an effort to delay the MRJ program and undermine
11   sales of the MRJ. In furtherance of this scheme, Bombardier has engaged in a pattern of threats
12   of litigation without regards to the merits and for the purpose of injuring MITAC, MITAC
13   America, AeroTEC, and competition in the Regional Jet Market. Bombardier has also
14   threatened and filed litigation against MITAC, MITAC America, AeroTEC, and former
15   Bombardier employees that is objectively baseless and subjectively intended to interfere with
16   MITAC, MITAC America, and AeroTEC’s ability to compete.
17            109.   Bombardier undertook the anticompetitive and exclusionary conduct alleged
18   herein with the specific intent to acquire monopoly power in the Regional Jet Market.
19            110.   As evidenced by Bombardier’s market share and the dynamics of the Regional Jet
20   Market, including the significant barriers to entry to the Regional Jet Market, there is a
21   dangerously high probability that Bombardier’s scheme to impede competition from the MRJ
22   and monopolize the Regional Jet Market will succeed.
23            111.   Bombardier’s conduct has no efficiency or procompetitive benefit or justification,
24   the anticompetitive effects of its conduct outweigh any purported procompetitive justifications,
25   and Bombardier could reasonably achieve any purported procompetitive goals through less
26   restrictive alternatives.
      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                 Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 120                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 121 of 125




 1            112.   Bombardier’s conduct constitutes attempted monopolization in violation of RCW
 2   19.86.040.
 3            113.   As a direct and proximate result of the unlawful conduct of Bombardier in
 4   furtherance of the violations alleged, MITAC has been injured in its business and property in an
 5   amount to be proved at trial and, in the Court’s discretion, to be increased up to an amount not to
 6   exceed three times the actual damages sustained, as provided by RCW 19.86.090.
 7            114.   MITAC is also entitled to recover from Bombardier the cost of suit, including a
 8   reasonable attorney’s fee, as provided by RCW 19.86.090.
 9     COUNTERCLAIM III: PROPOSAL FOR AN ARRANGEMENT TO VIOLATE THE
            WASHINGTON CONSUMER PROTECTION ACT, RCW 19.86.030
10
              115.   MITAC realleges and incorporates by reference the allegations set forth in the
11
     preceding paragraphs as though fully set forth herein.
12
              116.   Bombardier proposed (and demanded) that MITAC agree to cease all recruitment
13
     and hiring of Bombardier employees.
14
              117.   If consummated, Bombardier’s proposed no-poaching agreement would have
15
     constituted a per se violation of RCW 19.86.030, which prohibits every contract, combination, or
16
     conspiracy in restraint of trade or commerce. In any event, the proposed agreement had no
17
     legitimate business justification, but instead was proposed and demanded by Bombardier in order
18
     to reduce competition in the Regional Jet Market by restricting hiring related to the MRJ. There
19
     is no efficiency-enhancing, procompetitive justification for the proposal. Any purported
20
     procompetitive justifications or effects are outweighed by the anticompetitive impact, and there
21
     are less restrictive alternatives available to achieve any purported procompetitive impact.
22
              118.   As a direct and proximate result of its refusal to accede to Bombardier’s proposal,
23
     MITAC has been injured in its business and property in an amount to be proved at trial and
24
     trebled pursuant to RCW 19.86.090. In particular, MITAC has been forced to incur the burden
25
     and expense of responding to and defending against Bombardier’s repeated threats and demands,
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 121                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 122 of 125




 1   including the attorneys’ fees and costs incurred in relation to the instant litigation, and to
 2   otherwise divert away attention and resources that could have otherwise been committed to the
 3   MRJ program.
 4            119.    MITAC is also entitled to recover from Bombardier the cost of suit, including a
 5   reasonable attorney’s fee, as provided by RCW 19.86.090.
 6           COUNTERCLAIM IV: UNFAIR COMPETITION IN VIOLATION OF THE
               WASHINGTON CONSUMER PROTECTION ACT, RCW 19.86.020
 7
              120.    MITAC realleges and incorporates by reference the allegations set forth in the
 8
     preceding paragraphs as though fully set forth herein.
 9
              121.    Bombardier’s conduct constitutes unfair methods of competition and unfair acts
10
     or practices within the meaning of RCW 19.86.020 because the conduct: (1) offends public
11
     policy as it has been established by statutes, the common law, or otherwise, including state and
12
     federal laws that prohibit anticompetitive conduct; (2) is oppressive in that it seeks to prevent or
13
     limit lawful competition; and/or (3) causes substantial injury to competitors (e.g. MITAC,
14
     MITAC America, and AeroTEC), other businesspersons (e.g., airlines and other purchasers of
15
     regional jets who may pay more for regional jets due to the reduction in competition in the
16
     market for regional jets), and/or consumers (e.g., individuals who may pay more for airplane
17
     tickets if airplane manufacturers can charge airlines more for jets due to the reduction of
18
     competition in the market for regional jets).
19
              122.    Bombardier’s conduct took place in the course of trade or commerce because
20
     Bombardier’s threats and demands were issued by Bombardier in the course of its business
21
     operations, were directed towards other companies and individuals involved in the manufacture
22
     of regional jets, and were related to efforts to compete with Bombardier in the market for
23
     regional jets.
24

25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                  Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                   1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 122                                                Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144470447.1                                                                 Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 123 of 125




 1            123.   Bombardier’s conduct is injurious to the public interest, within the meaning of
 2   RCW 19.86.093(1), because it violates statutes that incorporate the Consumer Protection Act,
 3   including but not limited to RCW 19.86.020, 19.86.030, and 19.86.040.
 4            124.   Bombardier’s conduct is injurious to the public interest within the meaning of
 5   RCW 19.86.093(3)(a) because it has injured persons other than MITAC, including MITAC
 6   America, MHI, AeroTEC, the current and former Bombardier employees who were the
 7   recipients of Bombardier’s threats and allegations, and other individuals, including but not
 8   limited to current and former Bombardier employees, among others, who were deterred or
 9   dissuaded from seeking employment related to the MRJ.
10            125.   Bombardier’s conduct is injurious to the public interest within the meaning of
11   RCW 19.86.093(3)(b) and RCW 19.86.093(3)(c) because it had the capacity, and still has the
12   capacity, to injure other persons, including current and former Bombardier employees who were
13   deterred or dissuaded from seeking employment related to the MRJ, as well as other companies
14   or individuals who may be the recipients of similarly improper threats, accusations, and
15   invitations to collude in the future.
16            126.   As a direct and proximate result of Bombardier’s conduct, MITAC has been
17   injured in its business and property in an amount to be proved at trial and, in the Court’s
18   discretion, to be increased up to an amount not to exceed the greater of three times the actual
19   damages sustained or $25,000, as provided by RCW 19.86.090.
20            127.   MITAC is also entitled to recover from Bombardier the cost of suit, including a
21   reasonable attorney’s fee, as provided by RCW 19.86.090.
22                                           PRAYER FOR RELIEF
23            WHEREFORE, MITAC prays for judgment and relief as follows:
24            A.     That Bombardier’s Complaint be dismissed with prejudice and that Bombardier
25   take nothing by way of its Complaint;
26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 123                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 124 of 125




 1            B.     That this Court enter judgment against Bombardier for the amount of damages
 2   that MITAC proves at trial, trebled to the extent permitted by the applicable federal and state
 3   laws;
 4            C.     That this Court enter a judgment awarding MITAC its expenses, costs, and
 5   attorneys’ fees under applicable laws;
 6            D.     That this Court award MITAC pre-judgment and post-judgment interest to the full
 7   extent allowed under the law, as well as costs; and
 8            E.     That this Court grant MITAC such other and further relief as the Court deems just
 9   and proper.
10
                                              JURY DEMAND
11
              MITAC demands a jury trial on all issues so triable.
12

13
              RESPECTFULLY SUBMITTED this 21st day of May 2019.
14
                                                           s/Mary Z. Gaston
15                                                         Jerry A. Riedinger, WSBA No. 25828
                                                           Mack H. Shultz, WSBA No. 27190
16                                                         James Sanders, WSBA No. 24565
                                                           Mary Z. Gaston, WSBA No. 27258
17                                                         Shylah R. Alfonso, WSBA No. 33138
                                                           Perkins Coie LLP
18                                                         1201 Third Avenue, Suite 4900
                                                           Seattle, WA 98101-3099
19                                                         Telephone: 206.359.8000
                                                           Facsimile: 206.359.9000
20                                                         E-mail: JRiedinger@perkinscoie.com
                                                           E-mail: MShultz@perkinscoie.com
21                                                         E-mail: MGaston@perkinscoie.com
22                                                         Attorneys for Defendant Mitsubishi Aircraft
                                                           Corporation America Inc.
23

24

25

26

      MITSUBISHI AIRCRAFT CORPORATION’S
                                                                                Perkins Coie LLP
      ANSWER, DEFENSES, AND COUNTERCLAIMS                                 1201 Third Avenue, Suite 4900
      (No. 2:18-cv-1543) – 124                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144470447.1                                                               Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 209 Filed 05/21/19 Page 125 of 125




 1                                     CERTIFICATE OF SERVICE

 2            I certify under penalty of perjury that on May 21, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5
              DATED this 21st day of May 2019.
 6                                                         s/Mary Z. Gaston
                                                           Mary Z. Gaston, WSBA No. 27258
 7                                                         Perkins Coie LLP
                                                           1201 Third Avenue, Suite 4900
 8                                                         Seattle, WA 98101-3099
                                                           Telephone: 206.359.8000
 9                                                         Facsimile: 206.359.9000
                                                           E-mail: MGaston@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      CERTIFICATE OF SERVICE
      (No. 2:18-cv-1543)                                                          Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
     144470447.1                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
